Exhibit 10.2

EXECUTION VERSION

TERM LOAN AGREEMENT

dated as of December 21, 2012

among

CONAGRA FOODS, INC.,

The Banks That Have Signed This Agreement,

BANK OF AMERICA, N.A., as Administrative Agent,

JPMORGAN CHASE BANK, N.A., as Syndication Agent, and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., WELLS FARGO BANK,

NATIONAL ASSOCIATION, THE ROYAL BANK OF SCOTLAND PLC, MIZUHO

CORPORATE BANK, LTD., BNP PARIBAS and U.S. BANK NATIONAL

ASSOCIATION, as Documentation Agents

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. DEFINITIONS

     1   

2. TERMS

     12   

2.1. Loans

     12   

2.1.1. Commitment to Make Loans

     12   

2.1.2. Term Loan

     13   

2.1.3. Payments

     13   

2.1.4. Evidence of Debt

     13   

2.2. Borrowings

     13   

2.2.1. Company Notice

     13   

2.2.2. Funding

     13   

2.3. Fees

     14   

2.3.1. Ticking Fee

     14   

2.3.2. Other Fees

     14   

2.4. Changes of Commitments

     14   

2.4.1. Banks

     14   

2.4.2. Reduction of Commitments

     14   

2.4.3. Consents

     15   

2.4.4. Notice

     15   

2.5. Determination of Applicable Margin

     15   

2.6. Interest Rates and Selection of Eurodollar Rates

     16   

2.7. Restrictions on Loans, Interest Periods and Conversion

     16   

2.8. Interest Basis and Payment Dates

     16   

2.9. Payments

     17   

2.9.1. Payment to Administrative Agent

     17   

2.9.2. Application of Payments

     17   

2.9.3. Payment to Banks

     17   

2.9.4. Extension for Business Day

     17   

2.9.5. Funding by Banks; Presumption by Administrative Agent

     17   

2.9.6. Payments by Company; Presumptions by Administrative Agent

     18   

2.10. Applicable Lending Installations

     18   

2.11. Payment or Failure to Pay or Borrow on Certain Dates

     19   

2.12. Taxes

     19   

2.12.1. Certification

     19   

2.12.2. Change of Law

     19   

2.12.3. Withholding of Taxes; Gross-Up

     20   

2.12.4. Company Indemnity

     20   

2.12.5. Notice to Company

     20   

2.12.6. Notice of Withholding

     20   

2.12.7. Timely Payment

     21   

2.12.8. Mitigation

     21   

2.12.9. Bank Indemnity

     21   

2.12.10. Treatment of Certain Refunds

     21   

 

i



--------------------------------------------------------------------------------

2.13. Increased Costs

     22   

2.13.1. Change of Law

     22   

2.13.2. Notice

     23   

2.14. Availability of Interest Rate

     23   

2.15. Bank Certificates; Survival of Indemnity

     24   

2.16. Telephonic Notices

     24   

2.17. Mitigation of Additional Costs or Adverse Circumstances

     24   

2.18. Pro Rata Treatment

     25   

2.18.1. Borrowings, Fees, Etc.

     25   

2.18.2. Payment of Principal and Interest

     25   

2.18.3. Application of Insufficient Payments

     25   

2.19. Illegality

     25   

2.20. Defaulting Lenders

     25   

3. PREPAYMENT

     26   

3.1. Generally

     26   

4. REPRESENTATIONS AND WARRANTIES

     26   

4.1. Corporate Existence and Standing

     26   

4.2. Authorization and Validity

     27   

4.3. Compliance with Laws and Contracts

     27   

4.4. Financial Statements

     27   

4.4.1. Audited

     27   

4.4.2. No Material Adverse Change

     27   

4.5. Taxes

     27   

4.6. Litigation

     27   

4.7. Employee Retirement Income Security Act of 1974

     28   

4.8. Defaults

     28   

4.9. Accuracy of Information

     28   

4.10. Regulation U

     28   

4.11. Legal Authority

     28   

4.12. Investment Company Status

     28   

4.13. OFAC

     28   

4.14. Solvency

     29   

4.15. Use of Proceeds

     29   

4.16. Patriot Act

     29   

4.17. Status as Senior Debt

     29   

5. AFFIRMATIVE COVENANTS

     29   

5.1. Financial Statements, Reports, Returns and Other Financial Data

     29   

5.1.1. Quarterly Financial Statements

     29   

5.1.2. Annual Financial Statements

     29   

5.1.3. Stockholder and Governmental Reports

     29   

5.2. Officer’s Certificate

     30   

 

ii



--------------------------------------------------------------------------------

5.3. Sale and Lease-Back

     30   

5.4. Covenant to Guarantee Obligations

     31   

5.5. Acquired Company Obligations

     32   

6. NEGATIVE COVENANTS

     32   

6.1. Funded Debt

     32   

6.2. Consolidation, Merger, Sale or Conveyance

     32   

6.3. Fixed Charge Coverage

     33   

6.4. Liens

     33   

7. EVENTS OF DEFAULT AND REMEDIES

     33   

7.1. Events of Default

     33   

7.1.1. Failure to Pay Principal of Loans

     33   

7.1.2. Failure to Pay Interest on Loans or Fees

     33   

7.1.3. Default Under Other Obligations

     33   

7.1.4. Breach of Representation

     34   

7.1.5. Failure to Perform Negative Covenants

     34   

7.1.6. Failure to Perform Other Terms and Conditions

     34   

7.1.7. Assignment For Benefit of Creditors and Insolvency

     34   

7.1.8. Order for Relief

     34   

7.1.9. Voluntary Receiver or Bankruptcy

     34   

7.1.10. Involuntary Receiver or Bankruptcy

     34   

7.1.11. Involuntary Order for Relief

     34   

7.1.12. Unsatisfied Judgment

     34   

7.1.13. Invalidity of Loan Documents

     35   

7.2. Rights and Duties After Default

     35   

7.2.1. Acceleration

     35   

7.2.2. Interest Rate After Payment Default or Acceleration

     35   

8. WAIVERS, AMENDMENTS AND REMEDIES

     35   

8.1. Waivers and Remedies

     35   

8.2. Amendments

     36   

9. CONDITIONS PRECEDENT TO CLOSING

     36   

10. GENERAL PROVISIONS

     40   

10.1. Benefit of Agreement

     40   

10.1.1. Assignments by Lenders

     40   

10.1.2. Register

     43   

10.1.3. Participations

     43   

10.1.4. Certain Pledges

     44   

10.1.5. General Restrictions

     44   

10.2. Survival of Representations

     44   

10.3. Governmental Regulation

     44   

 

iii



--------------------------------------------------------------------------------

10.4. Taxes

     44   

10.5. Choice of Law; Jurisdiction

     44   

10.6. Headings

     45   

10.7. Entire Agreement

     45   

10.8. Several Obligations

     45   

10.9. Expenses; Indemnity; Damage Waiver

     45   

10.9.1. Costs and Expenses

     45   

10.9.2. Indemnification by the Company

     45   

10.9.3. Reimbursement by Banks

     46   

10.9.4. Payments

     46   

10.9.5. Survival

     46   

10.10. Release of Subsidiary Guarantees

     47   

10.11. Severability

     47   

10.12. Accounting

     47   

10.13. Confidentiality

     47   

10.14. USA PATRIOT Act

     48   

10.15. WAIVER OF JURY TRIAL

     48   

11. THE AGENTS

     49   

11.1. Appointment and Powers

     49   

11.2. Rights as a Bank

     49   

11.3. Exculpatory Provisions

     49   

11.4. Reliance by Administrative Agent

     50   

11.5. Delegation of Duties

     50   

11.6. Resignation of Administrative Agent

     51   

11.7. Non-Reliance on Administrative Agent and Other Banks

     52   

11.8. No Other Duties, Etc.

     52   

12. SETOFF; SHARING

     52   

12.1. Setoff

     52   

12.2. Sharing

     52   

13. NOTICES

     53   

13.1. Notices Generally

     53   

13.2. Electronic Communications

     53   

13.3. The Platform

     54   

13.4. Change of Address, Etc.

     54   

13.5. Reliance by Administrative Agent and Banks

     55   

13.6. Public Lenders

     55   

14. COUNTERPARTS

     56   

 

iv



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

SCHEDULE I

  —    Banks, Commitments and Notice Information

SCHEDULE II

  —    Acquired Company Indebtedness

EXHIBIT A

  —    Form of Note

EXHIBIT B

  —    Sample Confirmation Letter

EXHIBIT C

  —    Form of Section 2.12 Certificate

EXHIBIT D

  —    Form of Opinion of Counsel for the Company

EXHIBIT E

  —    Form of Consent to Additional or Increasing Bank

EXHIBIT F

  —    Form of Assignment and Assumption

EXHIBIT G

  —    Form of Subsidiary Guaranty

 

v



--------------------------------------------------------------------------------

CONAGRA FOODS, INC.

TERM LOAN AGREEMENT

Dated as of December 21, 2012

This Term Loan Agreement (as the same may be amended, supplemented or otherwise
modified from time to time hereafter, the “Agreement”) is entered into by and
among ConAgra Foods, Inc., a Delaware corporation (the “Company”), the banks
that have signed this Agreement (the “Banks”), Bank of America, N.A. (“Bank of
America”), as administrative agent for such banks (the “Administrative Agent”),
JPMorgan Chase Bank, N.A., as syndication agent, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. Wells Fargo Bank, National Association, The Royal Bank of Scotland
plc, Mizuho Corporate Bank, Ltd., BNP Paribas and U.S. Bank National
Association, as documentation agents, and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated (“MLPFS”), as sole lead arranger and sole bookrunner (the
“Arranger”).

WHEREAS, the Company intends to acquire (the “Acquisition”), via a newly formed
wholly owned direct or indirect subsidiary (“Mergerco”), all of the outstanding
shares of stock of Ralcorp Holdings, Inc. (the “Acquired Company”). The
Acquisition will be effected by Mergerco’s merger with and into the Acquired
Company, with the Acquired Company surviving as a wholly-owned direct or
indirect subsidiary of the Company, pursuant to an Agreement and Plan of Merger,
dated as of November 26, 2012, among the Company, the Acquired Company and
Mergerco (the “Acquisition Agreement”).

WHEREAS, to (a) finance, in part, the Acquisition, (b) refinance certain
existing public and/or private indebtedness of the Acquired Company and (c) pay
fees and expenses incurred in connection with the Transaction, the Company has
requested that the Banks provide a senior unsecured term loan facility, and the
Banks are willing to do so on the terms and conditions set forth herein.

NOW THEREFORE, the Company, the Banks and the Administrative Agent agree as
follows:

1. DEFINITIONS.

As used in this Agreement,

“Acquired Company” has the meaning specified in the recitals hereto.

“Acquired Company Indebtedness” means the indebtedness of the Acquired Company
on the Closing Date outstanding under the documents listed on Schedule II
hereto.

“Acquired Company Material Adverse Effect” means a material adverse effect on
(i) the financial condition, business, assets or results of operations of the
Acquired Company and its subsidiaries, taken as a whole, excluding any effect to
the extent resulting from (A) changes in the financial or securities markets or
general economic or political conditions to the extent not having a
disproportionate effect on the Acquired Company and its subsidiaries, taken as a
whole,



--------------------------------------------------------------------------------

relative to other companies primarily engaged in the private label food industry
in the United States, (B) changes (including changes in Applicable Law (as
defined in the Acquisition Agreement as in effect on November 26, 2012) or GAAP
(as defined in the Acquisition Agreement as in effect on November 26, 2012)) or
conditions generally affecting the private food label industry or the businesses
or segments thereof to the extent not having a disproportionate effect on the
Acquired Company and its subsidiaries, taken as a whole, relative to other
companies primarily engaged in the private label food industry in the United
States, (C) any failure, in and of itself, by the Acquired Company to meet any
internal or published projections, forecasts, estimates or predictions in
respect of revenues, earnings or other financial or operating metrics for any
period, or any change, in and of itself, in the market price or trading volume
of the Acquired Company’s securities (it being understood that the underlying
cause of any such failure or change may be taken into account in determining
whether an Acquired Company Material Adverse Effect has occurred or is
reasonably likely to occur), (D) acts of war, sabotage or terrorism or other
hostilities or any worsening of any of the foregoing currently threatened or
underway, or natural disasters, in each case to the extent not having a
disproportionate effect on the Acquired Company and its subsidiaries, taken as a
whole, relative to other companies primarily engaged in the private label food
industry in the United States or (E) the execution and delivery of the
Acquisition Agreement or the announcement or pendency of the transactions
contemplated by the Acquisition Agreement, including the impact thereof on the
relationships, contractual or otherwise, of the Acquired Company or any of its
subsidiaries with employees, labor unions, customers, suppliers or partners or
(ii) the Acquired Company’s ability to consummate the transactions contemplated
by the Acquisition Agreement.

“Acquisition” has the meaning specified in the recitals hereto.

“Acquisition Agreement” has the meaning specified in the recitals hereto. Any
reference to the Acquisition Agreement shall be a reference to the copy of the
Acquisition Agreement delivered to the Arranger on November 27, 2012 at 12:55
A.M. marked “EXECUTION COPY” and the related Company Disclosure Schedule
delivered to the Arranger on November 27, 2012 at 3:20 A.M. and include any
modifications thereto approved by the Arranger.

“Acquisition Agreement Representations” means representations made by or with
respect to the Acquired Company in the Acquisition Agreement as are material to
the interests of the Banks, but only to the extent that the Company or any of
its Affiliates has the right to terminate its (or their) obligations under the
Acquisition Agreement, or to decline to consummate the Acquisition pursuant to
the Acquisition Agreement, as a result of a breach of such representations in
the Acquisition Agreement.

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Banks pursuant to Section 11, and not in its individual capacity
as a Bank, together with its successors and permitted assigns.

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company. A Person shall be
deemed to control a corporation if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Aggregate Exposure” means, at any time, the aggregate Exposures of all of the
Banks.

“Agreement” means this Term Loan Agreement, as it may be amended or modified
from time to time.

“Alternate Base Rate” means, with respect to any Alternate Base Rate Loan, an
interest rate per annum equal to the sum of (a) for any day, the greatest of
(i) the Federal Funds Rate plus 1/2 of 1%, (ii) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (iii) the LIBO Rate plus 1.00% plus (b) the Applicable Margin.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Alternate Base Rate Loan” means that portion of any Loan at the time the
Alternate Base Rate is applicable thereto.

“Applicable Lending Installation” means any office or branch of any Bank or the
Administrative Agent.

“Applicable Margin” has the meaning given thereto in Section 2.5 hereof.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an
entity or an Affiliate of an entity that administers or manages a Bank.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacities as sole lead arranger and sole bookrunner.

“Authorized Officer” means any of the Chief Executive Officer, the Chief
Financial Officer, the Controller, the Treasurer, any Assistant Treasurer or any
other employee of the Company who is designated in writing to the Banks by any
of the foregoing and who holds a substantially similar office to any of the
foregoing.

“Bank of America” means Bank of America, N.A.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in

 

3



--------------------------------------------------------------------------------

furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a governmental authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Banks” means the banks listed on Schedule I hereto and any Person that becomes
a Bank pursuant to this Agreement and their respective successors and permitted
assigns.

“Board” means the Board of Governors of the Federal Reserve Systems of the
United States.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Notice” means a written, telex, telecopy or telephonic notice by the
Company to the Administrative Agent specifying (i) the Effective Date of making
a Loan, (ii) the amounts of, and Rate Option(s) applicable to, the Loans
requested and (iii) the duration of the Interest Period applicable to each
Eurodollar Loan requested.

“Business Day” means (i) with respect to borrowing, payment or rate selection of
Eurodollar Loans, a day on which banks are open for business in New York and
Omaha and is a London Banking Day and (ii) for any other reason, including with
respect to borrowing, payment or rate selection of Alternate Base Rate Loans or
with respect to a reduction of the Commitments, a day on which banks are open
for business in New York and Omaha.

“Closing Date” means the first date all the conditions precedent in Section 9
are satisfied (or waived in accordance with Section 8.2), and in any event no
earlier than January 15, 2013 and no later than August 26, 2013.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitments” means the aggregate of the amounts set forth opposite each Bank’s
name on Schedule I hereto, as such amounts are reduced or increased from time to
time pursuant to this Agreement, including Section 2.4, 2.12.2, 2.17, 2.19, 2.20
or 7.2, and “Commitment” means any one amount set forth opposite each Bank’s
name on Schedule I as so reduced or increased.

“Company” means ConAgra Foods, Inc., a Delaware corporation, together with its
successors and permitted assigns.

“Consolidated Capital Base” means the sum of (i) Consolidated Funded Debt, plus
(ii) consolidated deferred taxes of the Company and its Subsidiaries, plus
(iii) consolidated stockholders’ equity of the Company and its Subsidiaries, all
determined on a consolidated basis

 

4



--------------------------------------------------------------------------------

in accordance with Generally Accepted Accounting Principles; provided, however,
that in determining consolidated stockholders’ equity, any contra account of up
to $350,000,000 established for purposes of an employee stock ownership plan or
the Company’s Employee Equity Fund (EEF) or the like shall be disregarded and
shall not be considered a reduction of stockholders’ equity.

“Consolidated Funded Debt” means the sum of (i) any obligation for borrowed
money, which under Generally Accepted Accounting Principles as of the date
hereof would be shown on the consolidated balance sheet of the Company and its
Subsidiaries as a non-current liability plus (ii) an amount equal to 60% of the
principal amount payable by the Company or any Subsidiary pursuant to any
guaranty by the Company or any Subsidiary of “Third Party Debt” upon the
happening of every contingency to the enforcement of such guaranty. For purposes
hereof, “Third Party Debt” shall mean debt of any Person (other than the Company
or any Subsidiary) for borrowed money that (i) pursuant to Generally Accepted
Accounting Principles as of the date hereof, would be classified as a
non-current liability, and (ii) the repayment of which is guaranteed by the
Company or any Subsidiary.

“Credit Party” means the Administrative Agent or any Bank.

“Defaulting Lender” means any Bank that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its Loans
or (ii) pay over to any Credit Party any other amount required to be paid by it
hereunder, (b) has notified the Company or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by a Credit Party or the Company,
acting in good faith, to provide a certification in writing from an authorized
officer of such Person that it will comply with its obligations to fund
prospective Loans under this Agreement, provided that such Bank shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Person’s receipt of
such written certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States, any state thereof or the District of
Columbia.

“Effective Date” means any Business Day designated by the Company in a Borrowing
Notice, Rate Selection Notice or Prepayment Notice as the date such borrowing,
rate selection or prepayment, as the case may be, shall become effective.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate.

“Eurodollar Loan” means that portion of any Loan at the time the Eurodollar Rate
is applicable thereto.

 

5



--------------------------------------------------------------------------------

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate plus (ii) the Applicable
Margin.

“Event of Default” shall mean any of the events specified in Section 7.1,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement dated as of September 14, 2011 by and among the Company, certain
financial institutions from time to time parties thereto as lenders and JPMorgan
Chase Bank, N.A., as administrative agent.

“Extraordinary Item” means extraordinary items and cumulative effect of changes
in accounting principles that are non-cash as those items are accounted for
pursuant to Generally Accepted Accounting Principles, and in addition, any other
non-recurring and/or non-operating charges or credits up to a maximum amount
from May 29, 2011 to the Maturity Date of 20% of the Company’s consolidated
stockholders’ equity as of the quarter ended immediately preceding the last to
occur of such charge or credit.

“Exposure” means, with respect to any Bank at any time, the sum of the
outstanding principal amount of such Bank’s Loans.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means that certain fee letter, dated November 26, 2012, among Bank
of America, MLPFS and the Company.

“Fitch” means Fitch Ratings Ltd., together with its successors and assigns.

“Fixed Charges” means, for any period, on a consolidated basis for the Company
and its Subsidiaries, net interest expense plus non-cancelable lease rental
payments payable during such period.

 

6



--------------------------------------------------------------------------------

“Generally Accepted Accounting Principles” means generally accepted accounting
principles in effect from time to time; provided that, if after the date hereof
there occurs any change in Generally Accepted Accounting Principles or in the
application thereof on the operation of any provision hereof and the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of such change in Generally Accepted
Accounting Principles or in the application thereof, regardless of whether any
such notice is given before or after such change in Generally Accepted
Accounting Principles or in the application thereof, then such provision shall
be interpreted on the basis of Generally Accepted Accounting Principles as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

“Indenture” means that certain Indenture dated as of October 8, 1990 between the
Company and The Chase Manhattan Bank (k/n/a JPMorgan Chase Bank, N.A.), as
trustee, as in effect on the date hereof.

“Interest Period” means as to each Eurodollar Loan, the period commencing on the
date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Company in its Loan Notice, or such other period that is
twelve months or less requested by the Company and consented to by all the
Banks; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“LIBO Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
in good faith from time to time for purposes of providing quotations of interest
rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest

 

7



--------------------------------------------------------------------------------

Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum reasonably determined in good faith by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to an Alternate Base Rate Loan on
any date, the rate per annum equal to (i) LIBOR, as appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent in good faith from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum reasonably determined in good faith by the Administrative
Agent to be the rate at which deposits in dollars for delivery on the date of
determination in same day funds in the approximate amount of the Alternate Base
Rate Loan being made or maintained and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing),
conditional sale or other title retention agreement, and any lease in the nature
of security.

“Loan” means any loan made under this Agreement.

“Loan Parties” means the Company and the Subsidiary Guarantors, if any.

“Loan Documents” means the Agreement, any Note, the Fee Letter and each
Subsidiary Guaranty, if any.

“London Banking Day” means any day on which dealings in US Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Subsidiary” means a Subsidiary that has total assets, determined in
accordance with Generally Accepted Accounting Principles, in excess of 20% of
the Company’s total consolidated assets, determined in accordance with Generally
Accepted Accounting Principles.

“Maturity Date” means the earlier of (a) the fifth anniversary of the Closing
Date and (b) the date of acceleration of the Loans pursuant to Section 7.2.

 

8



--------------------------------------------------------------------------------

“Minimum Notice Period” means a period commencing no later than 11:00 a.m. New
York City time (i) on the Effective Date of an Alternate Base Rate borrowing or
rate selection and (ii) three Business Days prior to the Effective Date of a
Eurodollar Rate borrowing, prepayment or rate selection.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.

“Non-U.S. Bank” means a Bank that is not incorporated under the laws of the
United States of America or a state thereof.

“Note” means a promissory note in substantially the form of Exhibit A hereto,
duly executed and delivered to the Administrative Agent by the Company and
payable to the order of a Bank in the amount of its Commitment.

“Obligations” means all unpaid principal and interest in respect of the Loans,
fees and all other obligations of the Company or any Subsidiary to the Banks or
to any Bank, or to the Administrative Agent, in each case arising under the Loan
Documents.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer’s Certificate” means a certificate signed in the name of the Company by
any Authorized Officer.

“Parent” means, with respect to any Bank, any Person as to which such Bank is,
directly or indirectly, a subsidiary.

“Participant Register” has the meaning given thereto in Section 10.1.3 hereof.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an estate, an unincorporated
organization and a government, domestic or foreign, or any department or agency
or political subdivision thereof.

“Potential Default” means an event which but for the lapse of time, the giving
of notice or the happening of any further condition, event or act would
constitute an Event of Default.

“Platform” has the meaning specified in Section 13.6.

“Prepayment Notice” means a written, telex, telecopy or telephonic notice by the
Company to the Administrative Agent pursuant to Section 3 specifying the amount
of principal to be prepaid and the Effective Date of such prepayment.

“Profit Before Taxes and Extraordinary Items” means on a consolidated basis for
any fiscal period of the Company, earnings of the Company and its Subsidiaries
(exclusive of Extraordinary Items) before provision for taxes in respect of, or
measured by, income or excess profits for such period.

 

9



--------------------------------------------------------------------------------

“Pro Rata” means, with respect to any Bank, the percentage of the total
Commitments represented by such Bank’s Commitment or, if the Commitments have
terminated or expired, the percentage of the Aggregate Exposure represented by
such Bank’s Exposure; provided, that, in accordance with and subject to
Section 2.20, when a Defaulting Lender exists, such Defaulting Lender’s
Commitment or Exposure shall be excluded from any determination hereof;
provided, further, that no non-Defaulting Lender’s Commitment or Exposure shall
increase as a result of such exclusion.

“Public Lender” has the meaning specified in Section 13.6.

“Rate Option” means the Eurodollar Rate or the Alternate Base Rate.

“Rate Selection Notice” means a written, telex or telephonic notice by the
Company to the Administrative Agent specifying (i) the principal amount of the
outstanding Loans that shall be governed by each Eurodollar Rate, if any,
(ii) the Interest Period applicable to each such Eurodollar Loan and (iii) the
Effective Date of each such Eurodollar Rate selection.

“Register” has the meaning given thereto in Section 10.1.2 hereof.

“Regulation D” means Regulation D of the Board (as modified) and shall include
any successor or other regulation or official interpretation of said Board of
Governors relating to reserve requirements applicable to member banks of the
Federal Reserve System.

“Regulation U” means Regulation U of the Board (as modified) and shall include
any successor or other regulation or official interpretation of said Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stocks applicable to member banks of the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and advisors of such Person and of such Person’s
Affiliates.

“Relevant Taxes” means, with respect to any payment under this Agreement, any
tax other than (i) net income tax, a franchise tax or a branch profits tax, in
each case imposed by the United States of America, the United Kingdom or by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Bank in which its Applicable Lending Installation is located),
(ii) except in the case of an assignee pursuant to a request by the Company
under this Agreement, any withholding tax applicable to any Bank or the
Administrative Agent on the date on which such Person becomes a party to this
Agreement (or, in the case of a Bank, designates a new Applicable Lending
Installation), (iii) taxes imposed by FATCA and (iv) taxes imposed if such
Person: (a) is not entitled, on the date on which such Person becomes a party to
this Agreement, to submit Form W-8BEN, Form W-8ECI, a certificate substantially
in the form of the Exhibit C hereto, or any other form, certificate or
documentation so as to meet its obligations to submit such form, certificate or
documentation pursuant to Section 2.12.1; (b) shall have

 

10



--------------------------------------------------------------------------------

submitted an improper form or certificate; (c) shall have failed to submit any
form, certificate or documentation which it was required to submit pursuant to
Section 2.12.1 and required or entitled to file under applicable law (to the
extent such taxes would not have been imposed if a proper form or certificate
had been submitted); or (d) shall have failed to provide in a timely manner any
notification required by Section 2.12.2.

“Required Banks” means, at any time, Banks having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time; provided, that no Defaulting Lender (including
its Loans and Commitments) shall be included in any determination of Required
Banks.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, together with its successors and assigns.

“Sanction(s)” means any international economic sanction administered or enforced
by OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other similar relevant sanctions authority.

“Section” means a numbered Section of this Agreement, unless another document is
specifically referenced.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person (including,
for the avoidance of doubt, property consisting of the residual equity value of
such Person’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person (including, for the avoidance of doubt,
property consisting of the residual equity value of such Person’s subsidiaries)
is greater than the amount that will be required to pay the probable liability
of such Person on the sum of its debts and other liabilities, including
contingent liabilities, (c) such Person has not, does not intend to, and does
not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise), (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date, (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, and (f) such Person is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code of the United
States and applicable laws relating to fraudulent transfers and conveyances. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Representations” means the representations and warranties of the
Company contained in Sections 4.1, 4.2 (as it relates to the authorization,
execution, delivery and performance of the Loan Documents), 4.3, 4.10, 4.11,
4.12, 4.13, 4.14, 4.15, 4.16 and 4.17.

 

11



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Bank under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subsidiary” means any Person whose accounts are consolidated with the accounts
of the Company in accordance with Generally Accepted Accounting Principles for
purposes of preparing the financial statements referred to in Section 5.1.

“Subsidiary Guarantor” means each Subsidiary that becomes a party to the
Subsidiary Guaranty as required by Section 5.4, whether by original execution
thereof or by executing and delivering to the Administrative Agent a joinder
agreement thereto.

“Subsidiary Guaranty” means the Subsidiary Guaranty (including any and all
supplements or joinder agreements thereto), if any, entered into by the
Subsidiary Guarantors in favor of the Administrative Agent, substantially in the
form of Exhibit G or in such other form as is acceptable to the Administrative
Agent.

“Termination Date” has the meaning specified in Section 2.3.1.

“Transaction” means, collectively, (a) the consummation of the Acquisition,
(b) the repayment or redemption of certain existing indebtedness of the Acquired
Company, (c) the execution and delivery by the Company of this Agreement, the
borrowing of Loans hereunder and the use of the proceeds thereof and (d) the
issuance by the Company of senior unsecured notes generating aggregate gross
proceeds of up $4,500,000,000 and/or the borrowing of any loans under a senior
unsecured bridge facility, as applicable.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

2. TERMS.

2.1. Loans.

2.1.1. Commitment to Make Loans. Each Bank severally agrees to make a Loan to
the Company on the Closing Date in an aggregate amount not to exceed such Bank’s
Commitment. The Loans will be made available subject only to the conditions set
forth in Section 9.

 

12



--------------------------------------------------------------------------------

2.1.2. Term Loan. Amounts borrowed under this Section 2.1 and prepaid or repaid
may not be reborrowed.

2.1.3. Payments. Loans shall be repaid in equal quarterly installments of
2.5% per quarter (aggregating 10% per annum of the amount borrowed) on the first
day of each March, June, September, and December to occur during the term of
this Agreement, commencing on June 1, 2013; provided that the Loans shall be
paid in full on the Maturity Date unless prepaid prior to such date in
accordance with the terms of this Agreement.

2.1.4. Evidence of Debt. The Loans made by each Bank shall be evidenced by one
or more accounts or records maintained by such Bank and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Bank shall be conclusive absent manifest error
of the amount of the Loans made by the Banks to the Company and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Company hereunder to
pay any amount owing hereunder. In the event of any conflict between the
accounts and records maintained by any Bank and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Bank made through the Administrative Agent, the Company shall
execute and deliver to such Bank (through the Administrative Agent) a Note,
which shall evidence such Bank’s Loans in addition to such accounts or records.
Each Bank may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.

2.2. Borrowings.

2.2.1. Company Notice. The Company shall give the Administrative Agent (which
shall promptly notify the Banks) notice (within the applicable Minimum Notice
Period) of the borrowing hereunder, stating the aggregate amount of the Loans
requested under Section 2.1, the Effective Date of the Loans, the Interest
Period applicable thereto, and specifying whether such borrowing shall consist
of Alternate Base Rate Loans or Eurodollar Loans and the respective aggregate
amounts of the Loans of each type.

2.2.2. Funding. Not later than 1:00 p.m. New York City time on the Effective
Date for the borrowing under Section 2.1, each Bank shall make available to the
Administrative Agent its Pro Rata amount of the requested Loans, to an account
maintained by the Administrative Agent with Bank of America, in immediately
available funds, for the account of the Company. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Company by depositing the same, in
immediately available funds, in an account of the Company maintained with Bank
of America, or such other account, in either case as specified in writing by an
Authorized Officer (or in such other manner as may be specified by the Company
and is reasonably acceptable to the Administrative Agent).

 

13



--------------------------------------------------------------------------------

2.3. Fees.

2.3.1. Ticking Fee. The Company agrees to pay to the Administrative Agent for
the account of each Bank a ticking fee equal to 0.20% per annum on such Bank’s
unused Commitment from December 26, 2012 to and including the earliest of
(a) the Closing Date, (b) the consummation of the Acquisition and (c) the
termination of the Commitments (such earliest date being the “Termination
Date”), payable in arrears on February 24, 2013 and every 90 days thereafter (in
each case unless the Termination Date has occurred) and on the Termination Date.

2.3.2. Other Fees. The Company will pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter (but without duplication of fees otherwise payable
pursuant to Section 2.3.1). Such fees will be fully earned when paid and will
not be refundable for any reason whatsoever.

2.4. Changes of Commitments.

2.4.1. Banks. Subject to the provisions of Section 2.4.3, so long as no Event of
Default shall have occurred and be continuing or would result therefrom and a
Successful Syndication (as defined in the Fee Letter) has been achieved, the
Company may, from time to time with the consent of the Administrative Agent at
any time on or prior to the Closing Date, add additional banks as parties to
this Agreement; provided that if an executive officer of the Company knows that
a Potential Default exists at the time such bank is to be added hereto, the
Company shall provide written notice thereof to the Administrative Agent and
such bank prior to it agreeing (or declining) to become a party hereto. Unless
the Company otherwise reduces the Commitments in accordance with the terms
hereof or removes a Bank pursuant to the terms hereof, the addition of any new
bank shall increase the aggregate Commitments; provided, however, that the
aggregate Commitments shall at no time exceed $2,000,000,000. Any such new bank
shall execute a consent in substantially the form attached hereto as Exhibit E,
which executed consent shall be provided by the Company to the Administrative
Agent.

2.4.2. Reduction of Commitments. (a) Optional. The Company may permanently
reduce (or terminate in full) the aggregate unused Commitments in whole or in
part in multiples of $25,000,000, without premium or penalty, upon at least
three Business Days written notice to the Administrative Agent, which shall
specify the amount of any such reduction, provided, however, that any notice of
termination of the Commitments may state that such notice is conditioned upon
the effectiveness of other credit facilities, incurrence of other indebtedness,
or consummation of another transaction, in which case such notice may be revoked
by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any reduction of
the Commitments will be applied to the Commitment of each Bank according to its
Pro Rata share. All fees accrued until the effective date of any termination of
the Commitments will be paid on the effective date of such termination.

(b) Mandatory. The Commitments shall terminate automatically upon the making of
the Loans pursuant to Section 2.1.1.

 

14



--------------------------------------------------------------------------------

2.4.3. Consents. Prior to adding any bank to Schedule I pursuant to
Section 2.4.1, the Company shall give written notice to the Administrative Agent
specifying the action to be taken and the effective date of such action and, if
applicable, a copy of the notice of Potential Default referenced in
Section 2.4.1. The Administrative Agent shall have five (5) Business Days from
receipt of such notice to provide to the Company written notice that the
Administrative Agent does not consent to such action; provided that such consent
shall not be unreasonably withheld, conditioned or delayed. Within five
(5) Business Days of receipt of any such notice, the Company shall rescind such
action and notify the Administrative Agent that such action will not be taken.

2.4.4. Notice. Within ten (10) Business Days following the effective date of the
addition or removal of any Bank or the increase or decrease of any Commitment,
the Administrative Agent shall notify each Bank of such change.

2.5. Determination of Applicable Margin. The Administrative Agent, using the per
annum rates set forth below, shall from time to time determine the applicable
margin used (in part) to calculate the Eurodollar Rate and the Alternate Base
Rate (the “Applicable Margin”). The following per annum rates correspond with
ratings of the Company’s unsecured senior long-term indebtedness (without giving
effect to any third-party credit enhancement) by S&P, Moody’s and Fitch.

 

     

Pricing Levels

   Applicable
Eurodollar Rate
Margin     Applicable
Alternate Base
Rate Margin  

I

  

> BBB+ or Baa1

     1.25 %      0.25 % 

II.

  

BBB or Baa2

     1.50 %      0.50 % 

III.

  

BBB- or Baa3

     1.75 %      0.75 % 

IV.

  

BB+ and Ba1

     2.00 %      1.00 % 

V.

  

< BB+ and Ba1

     2.25 %      1.25 % 

For purposes of this Section 2.5, with respect to the rating of the Company’s
unsecured senior long-term indebtedness (without giving effect to any
third-party credit enhancement) on any date of determination, (i) “Pricing Level
I” means a rating of BBB+ or higher by S&P, or a rating of BBB+ or higher by
Fitch, or a rating of Baa1 or higher by Moody’s, (ii) “Pricing Level II” means a
rating of BBB or higher by S&P, or a rating of BBB or higher by Fitch, or a
rating of Baa2 or higher by Moody’s, and that the Company does not qualify for
Pricing Level I, (iii) “Pricing Level III” means a rating of BBB- or higher by
S&P, or a rating of BBB- or higher by Fitch, or a rating of Baa3 or higher by
Moody’s, and that the Company does not qualify for either Pricing Level I or
Pricing Level II, (iv) “Pricing Level IV” means a rating of BB+ or higher by
S&P, or a rating of BB+ or higher by Fitch, or a rating of Ba1 or higher by
Moody’s, and that the Company does not qualify for Pricing Level I, Pricing
Level II, or Pricing Level III, and (v) “Pricing Level V” means a rating of
lower than BB+ by S&P, a rating of lower than BB+ by Fitch and a rating lower
than Ba1 by Moody’s. If the Company’s unsecured senior long-term indebtedness
(without giving effect to any third-party credit enhancement) is split-rated by
S&P, Fitch and

 

15



--------------------------------------------------------------------------------

Moody’s, as applicable, and if all three ratings are at different levels, then
the operative rating shall be the middle rating. For example, if the S&P rating
on any date of determination is BBB+, the Moody’s rating on such date is Baa2,
and the Fitch rating on such date is BBB-, Pricing Level II will be in effect.
If the Company’s unsecured senior long-term indebtedness (without giving effect
to any third-party credit enhancement) is split-rated by one of S&P, Fitch or
Moody’s, as applicable, and the other two agencies share the same rating, then
the operative rating shall be the rating shared by the two agencies. For
example, if the S&P rating on any date of determination is BBB-, the Moody’s
rating on such date is Baa2, and the Fitch rating on such date is BBB-, Pricing
Level III will be in effect on such date. The credit rating in effect on any
date for purposes of this Section 2.5 is that rating in effect at the close of
business on such date. If at any time neither S&P nor Moody’s provides a rating
of the Company’s senior unsecured long-term indebtedness (without third-party
credit enhancement), Pricing Level V shall at such time be in effect.

2.6. Interest Rates and Selection of Eurodollar Rates. Except as provided in
this Section 2.6, the Loans shall bear interest at the Alternate Base Rate.
Subject to the terms and conditions of this Agreement, the Company may elect
from time to time to pay interest at a Eurodollar Rate and for an Interest
Period selected hereunder for all or any portion of the Loans, by giving the
Administrative Agent the appropriate Borrowing Notice (in the case of a new
Loan) or a Rate Selection Notice (in the case of an existing Loan) in not less
than the Minimum Notice Period applicable thereto. The unpaid principal amount
of each Eurodollar Loan shall bear interest from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the Eurodollar Rate applicable to such Loan, and during
such Interest Period the Rate Option applicable to such Eurodollar Loan shall
not be changed by the Company or any Bank. If, at the end of an Interest Period
for an outstanding Eurodollar Loan, the Company fails to select a new Rate
Option by giving a Rate Selection Notice in not less than the Minimum Notice
Period provided therefor or to pay such Eurodollar Loan, then such Loan shall be
an Alternate Base Rate Loan on and after the last day of such Interest Period
until paid or until the Effective Date of a new Rate Option. The Company may not
select a Eurodollar Rate to apply to any portion of the Loans if, on the
Effective Date of such selection, there exists an Event of Default or Potential
Default.

2.7. Restrictions on Loans, Interest Periods and Conversion. Each conversion of
a Loan to a new Rate Option shall be in an amount of $25,000,000 or an integral
multiple of $5,000,000 in excess thereof. Eurodollar Loans at any one time
outstanding may not be divided into more than 10 Interest Periods without the
prior consent of the Administrative Agent.

2.8. Interest Basis and Payment Dates. Interest on Alternate Base Rate Loans
shall be calculated for actual days elapsed on the basis of a 365 or 366 day
year and interest on Eurodollar Loans and fees shall be computed on the basis of
a year of 360 days and actual days elapsed. The interest rate on Alternate Base
Rate Loans shall change when and as the Alternate Base Rate changes. Interest
accrued on Alternate Base Rate Loans shall be payable quarterly in arrears on
the 1st day of each March, June, September and December to occur after the
Closing Date, and upon any prepayment and on the Maturity Date (whether by
acceleration or otherwise). Interest accrued on Eurodollar Loans shall be
payable on the last day of the applicable Interest Period and, in the case of an
Interest Period longer than three months, interest shall also be payable every
three months during the Interest Period, upon any prepayment (whether due to

 

16



--------------------------------------------------------------------------------

acceleration or otherwise) and on the Maturity Date. If any Loan is not paid
when due, whether at its scheduled maturity or upon acceleration, without
duplication and notwithstanding anything in any Loan Document to the contrary,
interest shall thereafter be payable on demand at the rate set forth in
Section 7.2.2. Interest shall be payable for the day a Loan is made but not for
the day of any payment on the amount paid if payment is received by the
Administrative Agent prior to 1:00 p.m. New York City time.

2.9. Payments.

2.9.1. Payment to Administrative Agent. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by the
Company under this Agreement and any Notes shall be made free and clear of and
without condition or deduction for any counterclaim, recoupment or setoff in
U.S. Dollars, in immediately available funds, to the Administrative Agent to an
account maintained by the Administrative Agent with Bank of America or as
otherwise directed by the Administrative Agent, not later than 1:00 p.m. New
York City time on the date on which such payment shall become due (and the
Administrative Agent may in its discretion deem any payment made after such time
on such due date to have been made on the next succeeding Business Day).

2.9.2. Application of Payments. Without prejudice to the other provisions of
this Agreement, the Company shall, at the time of making each payment under this
Agreement or any Note, specify to the Administrative Agent the Loans or other
amounts payable by the Company hereunder to which such payment is to be applied
(and if it fails to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may distribute such payment to the Banks in
such manner as it or the Required Banks may determine to be appropriate, subject
to Section 2.18 hereof).

2.9.3. Payment to Banks. Each payment received by the Administrative Agent under
this Agreement or any Note for account of a Bank shall be paid promptly to such
Bank, in immediately available funds, for account of such Bank’s Applicable
Lending Installation for the Loan in respect of which such payment is made.

2.9.4. Extension for Business Day. If the due date of any payment under this
Agreement or any Note would otherwise fall on a day which is not a Business Day
such date shall (unless otherwise expressly provided herein) be extended to the
immediately succeeding Business Day and interest shall be payable for any
principal so extended for the period of such extension.

2.9.5. Funding by Banks; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Bank prior to the
proposed date of the initial Borrowing of Eurodollar Loans (or, in the case of
any initial funding of Alternate Base Rate Loans, prior to 12:00 noon on the
date of such funding) that such Bank will not make available to the
Administrative Agent such Bank’s share of such Borrowing, the Administrative
Agent may assume that such Bank has made such share available on such date in
accordance with Section 2.2.2 (or, in the case of a funding of Alternate Base
Rate Loans, that such Bank has made such share available in accordance with and
at the time required by Section 2.2.2) and may, in reliance upon such
assumption, make available to the Company a corresponding amount.

 

17



--------------------------------------------------------------------------------

In such event, if a Bank has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Bank and
the Company severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Company to but excluding the date of payment to the Administrative Agent,
at (A) in the case of a payment to be made by such Bank, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Company, the interest rate applicable to Alternate
Base Rate Loans. If the Company and such Bank shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Company the amount of such interest paid by
the Company for such period. If such Bank pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Bank’s Loan included in such Borrowing. Any payment by the Company shall be
without prejudice to any claim the Company may have against a Bank that shall
have failed to make such payment to the Administrative Agent.

2.9.6. Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
date on which any payment is due to the Administrative Agent for the account of
the Banks hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks the amount due. In such event, if the Company has not in
fact made such payment, then each of the Banks severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Bank,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Bank or the Company with respect to
any amount owing under Section 2.9.5 or 2.9.6 shall be conclusive, absent
manifest error.

2.10. Applicable Lending Installations. Each Bank may book the Eurodollar Loans
at any Applicable Lending Installation selected by the Bank and may change the
Applicable Lending Installation from time to time, provided that a Bank may not
change its Applicable Lending Installation to a new Applicable Lending
Installation if, at the time of such change, the Company would incur additional
costs pursuant to Sections 2.12 or 2.13. All terms of this Agreement shall apply
to any such Applicable Lending Installation and the Loans shall be deemed held
by each Bank for the benefit of such Applicable Lending Installation. Each Bank
may, by written or telex notice to the Company and the Administrative Agent,
designate an Applicable Lending Installation through which Eurodollar Loans are
made and for whose account Eurodollar Loan payments are to be made.

 

18



--------------------------------------------------------------------------------

2.11. Payment or Failure to Pay or Borrow on Certain Dates. If (i) any payment
or interest rate conversion of a Eurodollar Loan occurs on a date which is not
the last day of an Interest Period, or (ii) a Eurodollar Loan is not made on the
date specified in a Borrowing Notice or Rate Selection Notice for any reason
other than default by the Banks, the Company will indemnify each Bank for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain the Eurodollar Loan, but in any case excluding loss of anticipated
profit.

2.12. Taxes.

2.12.1. Certification. Each Bank and the Administrative Agent shall submit to
the Company on or prior to the date on which such Bank or Administrative Agent
becomes a party to this Agreement, two duly completed and signed copies of Form
W-8BEN (relating to such Person and entitling it to a complete exemption from
withholding on all amounts of interest and original issue discount to be
received by such Person pursuant to this Agreement), Form W-8ECI (relating to
all amounts of interest and original issue discount to be received by such
Person pursuant to this Agreement) of the United States Internal Revenue
Service, a certificate substantially in the form of Exhibit C hereto (or a Form
W-9 of the United States Internal Revenue Service), or any other form,
certificate or documentation prescribed by law or as reasonably requested by the
Company or the Administrative Agent as will permit payments required to be made
in connection with the Loans and this Agreement to be made without, or at a
reduced rate of, withholding. Thereafter and from time to time, each Bank and
the Administrative Agent shall, subject to Sections 2.12.2 and 2.12.3, submit to
the Company such additional duly completed and signed copies of one or the other
of such forms (or such successor, additional or replacement forms as shall be
adopted from time to time by the relevant United States taxing authorities) or
of such a certificate, form or other documentation as required by, and at the
time or times prescribed by, applicable law, or as the Company or the
Administrative Agent may request from such Person which may be required by
United States Federal, State, local or foreign tax authorities or under then
current applicable law or regulations in connection with United States Federal,
State, local or foreign withholding taxes on, or backup withholding in respect
of, payments to be received by such Person hereunder or under any Notes and this
Agreement. In addition, if a payment made to a Bank under this Agreement would
be subject to U.S. Federal withholding tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Company, at the time or times prescribed by law and at
such time or times reasonably requested by the Company, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA, to determine that such Bank has or has
not complied with such Bank’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.12.1, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

2.12.2. Change of Law. If any Bank or the Administrative Agent determines, as a
result of any change in applicable law, regulation or treaty, or in any official
publication or interpretation thereof, that it is unable (after taking any
reasonable steps available to it) to submit to the Company any form or forms or
other certification that such party would otherwise have been obliged to submit
pursuant to Section 2.12.1, or that such party is required to withdraw or

 

19



--------------------------------------------------------------------------------

cancel any such form or forms or other certification previously submitted, or if
any Bank shall be unable to extend credit to the Company pursuant to
Section 10.3, then such party shall promptly notify the Company of such fact,
whereupon the Company shall, notwithstanding any provision herein to the
contrary, be entitled to terminate such Bank’s Commitment. The Company will pay
all principal, interest, fees, costs and other amounts due under Section 2.11 to
such Bank in connection with any prepayment hereunder.

2.12.3. Withholding of Taxes; Gross-Up. If the Company or any paying agent is
required by law or regulation to make any deduction, withholding or backup
withholding on account of any Relevant Taxes hereafter imposed, levied,
collected, withheld or assessed by the United States, the United Kingdom or any
other taxing authority (or any subdivision or taxing authority thereof or
therein) from any payment to any Bank or the Administrative Agent under this
Agreement, then the amount payable in respect of such payment will be increased
to the amount which, after deduction from such increased amount of all Relevant
Taxes required to be withheld or deducted therefrom, will yield the amount
required under this Agreement to be payable with respect thereto had no such
deduction, withholding or backup withholding been required.

2.12.4. Company Indemnity. Without prejudice to the provisions of
Section 2.12.3, if any Bank or the Administrative Agent on its behalf is
required by law to make any payment on account of a Relevant Tax that is not in
effect or applicable on the date hereof on or in relation to any sum received or
receivable hereunder by such Bank or the Administrative Agent on its behalf, of
any Relevant Tax liability in respect of any such payment, which payment is
hereafter imposed, levied or assessed against such Bank or the Administrative
Agent on its behalf, the Company will, upon demand of the Administrative Agent
or such Bank, promptly indemnify such Bank against such payment or liability,
together with any interest, penalties and expenses payable or incurred in
connection therewith or for any delay in payment thereof.

2.12.5. Notice to Company. A Bank intending to make a claim pursuant to
Section 2.12.4 shall notify the Administrative Agent of the event by reason of
which it is entitled to do so promptly after becoming aware of the circumstances
giving rise to the claim, whereupon the Administrative Agent shall notify the
Company thereof. Failure or delay on the part of the Administrative Agent or a
Bank to demand compensation pursuant to this Section 2.12.5 shall not constitute
a waiver of such Bank’s or the Administrative Agent’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Bank pursuant to Section 2.12.4 for any such payment or liability incurred more
than 180 days prior to the date that such Bank or the Administrative Agent on
its behalf notifies the Company of the event giving rise to such payment or
liability pursuant to Section 2.12.4 and of such Bank’s intention to claim
compensation therefor; provided further that, if the event giving rise to such
payment or liability is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

2.12.6. Notice of Withholding. If at any time the Company is required by law or
regulation to make any deduction, withholding or backup withholding on account
of any taxes hereafter imposed, levied, collected, withheld or assessed by the
United States, the United Kingdom or other taxing authority (or any subdivision
or taxing authority thereof or therein) from any sum payable by it hereunder (or
if thereafter there is any change in the rates at which or the manner in which
such deductions or withholdings are calculated) the Company shall promptly
notify the Administrative Agent.

 

20



--------------------------------------------------------------------------------

2.12.7. Timely Payment. If the Company makes any payment hereunder in respect of
which it is required by law or regulation to make any deduction, withholding or
backup withholding on account of any taxes hereafter imposed, levied, collected,
withheld or assessed by the United States, the United Kingdom or other taxing
authority (or any subdivision or taxing authority thereof or therein) it shall
pay the full amount to be deducted or withheld to the relevant taxation or other
authority within the time allowed for such payment under applicable law and
shall deliver to the Administrative Agent within thirty days after it has made
such payment to the applicable authority a receipt issued by such authority or
other evidence reasonably satisfactory to the Administrative Agent evidencing
the payment to such authority of all amounts so required to be deducted or
withheld from such payment.

2.12.8. Mitigation. If any Bank or the Administrative Agent, as the case may be,
is, in its reasonable opinion, able to apply for or otherwise take advantage of
any tax credit, tax deduction or other reduction (which reduction is permanent
in nature) in tax or similar benefit by reason of any withholding or deduction
made by the Company in respect of a payment made by it hereunder which payment
shall have been increased pursuant to Section 2.12.3, then such Person will use
reasonable efforts to obtain such credit, deduction or benefit and upon receipt
thereof will pay to the Company such amount (if any) not exceeding the increased
amount paid by the Company as equals the net after-tax value to such Person of
such part of such credit, deduction or benefit as it considers is allocable to
such withholding or deduction having regard to all its dealings giving rise to
similar credits, deductions or benefits in relation to the same tax period and
to the cost of obtaining the same; provided that nothing herein contained shall
interfere with the right of any such Person to arrange its tax affairs in
whatever manner it deems fit and in particular no such Person shall be under any
obligation to claim relief from its corporate profits or similar tax liability
in respect of any such deduction or withholding in priority to any other
reliefs, claims, credits or deductions available to it.

2.12.9. Bank Indemnity. Each Bank shall severally indemnify the Administrative
Agent for any taxes (but, in the case of any taxes for which the Company is
required to indemnify or pay any additional amount to such Bank pursuant to
Section 2.12.3 or 2.12.4, only to the extent that the Company has not already
indemnified the Administrative Agent for such taxes and without limiting the
obligation of the Company to do so) attributable to such Bank that are paid or
payable by the Administrative Agent in connection with this Agreement and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
taxing authority. The indemnity under this Section 2.12.9 shall be paid within
30 days after the Administrative Agent delivers to the applicable Bank a
certificate stating the amount so paid or payable by the Administrative Agent.
Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.

2.12.10. Treatment of Certain Refunds. If a Bank or the Administrative Agent
determines, in its sole discretion exercised in good faith, that it has received
a refund of any taxes at to which it has been indemnified by the Company
pursuant to this Section 2.12 (including additional amounts paid pursuant to
this Section 2.12), it shall pay to the Company an amount equal to such refund
(but only to the extent of indemnity payments made by the Company under

 

21



--------------------------------------------------------------------------------

this Section 2.12 with respect to the taxes giving rise to such refund), net of
all out-of-pocket expenses (including any taxes) of such indemnified Bank or
Administrative Agent and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). The Company, upon
the request of such Bank or the Administrative Agent, shall repay to such Bank
or the Administrative Agent the amount paid to the Company pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant governmental authority) in the event such Bank or the Administrative
Agent is required to repay such refund to such governmental authority. This
Section 2.12.10 shall not be construed to require any Bank or the Administrative
Agent to make available its tax returns (or any other information relating to
this taxes which it deems confidential) to the Company or any other Person.

2.13. Increased Costs.

2.13.1. Change of Law. If, after the date hereof, by reason of any adoption of
or change in law, rule, regulation or treaty, or in the interpretation or
administration thereof or compliance by any Bank with any request or directive
(whether or not having the force of law) by any central bank or other fiscal,
monetary or other authority (including those regarding capital adequacy):

 

  (a) a Bank incurs an increased cost as a result of its having entered into
and/or performed its obligations under this Agreement, and/or its maintaining
its Commitment hereunder and/or making one or more Loans hereunder;

 

  (b) there is any increase in the cost to a Bank of funding or maintaining all
or any of the Loans comprised in a class of loans formed by or including the
Loans made or to be made by it hereunder;

 

  (c) a Bank or the Administrative Agent becomes subject to any taxes, duties,
levies, imposts, deductions, assessments, fees, charges or withholdings, and any
and all liabilities with respect to the foregoing (not being a tax for which the
Company is required to indemnify or pay any additional amount to such Bank
pursuant to Section 2.12.3 or 2.12.4, nor a tax explicitly excluded from the
definition of Relevant Taxes) on its loans, loan principal, commitment or other
obligations, in each case hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

  (d) the amount of capital or liquidity required or expected to be maintained
by any Bank or any Person controlling any Bank is increased because of the
existence of this Agreement and Loans outstanding hereunder or any Bank’s
obligation to make Loans hereunder,

then such Bank shall comply with its obligations under Section 2.17 with a view
to mitigating the Company’s obligations under this Section and the Company
shall, within 15 days of receipt from such Person of the certificate described
in Section 2.13.2, pay to such Person such amounts sufficient to indemnify such
Person against, respectively:

 

22



--------------------------------------------------------------------------------

  (w) such cost;

 

  (x) the lesser of (i) such increased cost and (ii) such proportion of such
increased cost as is in the good faith opinion of that Person attributable to
its funding or maintaining Loans hereunder;

 

  (y) such liability; or

 

  (z) any reduction in rate of return as a consequence of such increase in
capital requirements.

Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Agent and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed a “change of law” for purposes of this
Section 2.13, Section 2.12.2, and each other relevant Section of this Agreement,
regardless of the date enacted, adopted, issued or implemented.

2.13.2. Notice. A Person intending to make a claim pursuant to Section 2.13.1
shall deliver to the Company and the Administrative Agent, promptly after
becoming aware of the circumstances giving rise to the claim, a certificate to
that effect specifying the event by reason of which it is entitled to make such
claim and setting out in reasonable detail the basis and computation of such
claim. Failure or delay on the part of any Person to demand compensation
pursuant to this Section 2.13.2 shall not constitute a waiver of such Person’s
right to demand such compensation; provided that the Company shall not be
required to compensate such Person pursuant to Section 2.13.1 for any increased
costs or reductions incurred more than 180 days prior to the date that such
Person notifies the Company and the Administrative Agent of the event giving
rise to such increased costs or reductions pursuant to Section 2.13.1 and of
such Person’s intention to claim compensation therefor; provided further that,
if the event giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

2.14. Availability of Interest Rate. If any Bank determines that (i) maintenance
of the Eurodollar Loans at an Applicable Lending Installation would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, (ii) deposits of a type and maturity appropriate to match fund a
Eurodollar Loan are not available or (iii) that a Eurodollar Rate does not
accurately reflect the cost of making or maintaining a Eurodollar Loan, then
such Bank may suspend the availability of the affected Rate Option provided that
such suspension shall not affect any Loans outstanding under an affected Rate
Option and provided that, notwithstanding the foregoing, each Bank shall make
Alternate Base Rate Loans available to the Company in lieu of Eurodollar Loans
whose availability has been suspended.

 

23



--------------------------------------------------------------------------------

2.15. Bank Certificates; Survival of Indemnity. To the extent reasonably
possible, each Bank shall designate an alternate Applicable Lending Installation
with respect to its Eurodollar Loans to reduce any liability of the Company to
such Bank under Section 2.12 or Section 2.13 or to avoid the unavailability of a
Rate Option under Section 2.14, so long as such designation is not
disadvantageous to such Bank. A certificate of a Bank as to the amount due under
Sections 2.11, 2.12 or 2.13 and the basis for the determination of such amount
shall be final, conclusive and binding on the Company in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Bank funded the Eurodollar
Loan through the purchase of a deposit of the type, maturity and amount
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to the Loan. Unless otherwise provided herein, the amount
specified in the certificate shall be payable within 15 days after receipt by
the Company of the certificate. The obligations under Sections 2.11, 2.12 and
2.13 shall survive payment of the Loans and termination of this Agreement.

2.16. Telephonic Notices. The Company hereby authorizes the Banks and the
Administrative Agent to extend Loans and effect rate selection choices based on
telephonic Borrowing and Rate Selection Notices made by any Person or Persons to
the Administrative Agent and which the Administrative Agent in good faith
believes to be acting on behalf of the Company. The Company agrees to promptly
confirm to the Administrative Agent any telephonic Borrowing Notice or Rate
Selection Notice in writing signed by an Authorized Officer substantially in the
form of Exhibit B hereto. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent, the records of the
Administrative Agent shall govern absent manifest error.

2.17. Mitigation of Additional Costs or Adverse Circumstances. If, in respect of
any Bank, circumstances arise which could reasonably be expected to, including
upon the giving of notice, result in (i) an increase in the amount of any
payment to be made to it or for its account pursuant to Section 2.12, or (ii) a
claim for indemnification pursuant to Sections 2.12 or 2.13, then such Bank
shall, promptly upon becoming aware of the same, notify the Administrative Agent
and the Company thereof and, in consultation with the Administrative Agent and
the Company, and, to the extent that it can do so without prejudice to its own
position, take such reasonable steps as may be reasonably open to it to avoid
the effects of such circumstances (including, without limitation, the transfer
of its Applicable Lending Installation to another jurisdiction or the transfer
of its rights and obligations hereunder to another financial institution
acceptable to the Company (in its sole and absolute discretion) and willing to
participate in the Agreement or the restructure of its participation in the
Agreement in a manner which will avoid the event in question and on terms
mutually acceptable to such Bank and the Company). If and so long as a Bank has
been unable to take, or has not taken, steps acceptable to the Company to
mitigate the effect of the circumstances in question, such Bank shall be
obligated, at the request of the Company, to transfer all its rights and
obligations hereunder, subject to payment of all principal, interest, fees,
funding losses under Section 2.11 and any other amounts due such Bank hereunder,
to another financial institution nominated by the Company and willing to
participate in the Agreement in place of such Bank.

 

24



--------------------------------------------------------------------------------

2.18. Pro Rata Treatment. Except to the extent otherwise expressly provided in
this Agreement:

2.18.1. Borrowings, Fees, Etc. Each Loan hereunder shall be made from the Banks,
each payment of fees shall be made for account of the Banks, and each
termination or reduction of the amount of the Commitments shall, except as set
forth in Sections 2.12, 2.17, 2.19 and 2.20, be applied to each of the Banks on
a Pro Rata basis. The making, conversion and continuation of Loans of any type
shall be done on a Pro Rata basis among the Banks.

2.18.2. Payment of Principal and Interest. Except as provided in Sections 2.12,
2.13, 2.14, 2.17 and 2.19, each payment and prepayment by the Company of
principal of or interest on the Loans shall be made to the Administrative Agent
for account of the Banks holding Loans of such type Pro Rata in accordance with
the respective unpaid principal amounts thereof.

2.18.3. Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

2.19. Illegality. If at any time it is unlawful for a Bank to fund or allow to
remain outstanding all or any of the Loans made or to be made by it hereunder,
then such Bank shall, promptly after becoming aware of the same, deliver to the
Company and the Administrative Agent a certificate to that effect. Thereafter
such Bank shall not be obligated to make Loans hereunder and the amount of its
Commitment shall be reduced to zero and, if unlawful for such Loans to remain
outstanding, all Loans made by such Bank shall be immediately repaid in full
together with interest accrued thereon and all other amounts payable hereunder
with respect thereto including funding losses under Section 2.11.

2.20. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Lender, then the following provisions
shall apply for so long as such Bank is a Defaulting Lender:

 

  (a) Fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Sections 2.3;

 

  (b) The Commitment and Loans of such Defaulting Lender shall not be included
in determining whether the Required Banks have taken or make take any action
hereunder, including any consent to any amendment, waiver or other modification
pursuant to Section 8.2; provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Bank or each Bank affected thereby.

Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender or received by
the Administrative Agent from a Defaulting Lender pursuant to Section 12.2 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment

 

25



--------------------------------------------------------------------------------

of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, as the Company may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Administrative Agent; third, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
fourth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 9 were satisfied or waived, such payment
shall be applied solely to pay the Loans of each Bank that is not a Defaulting
Lender on a Pro Rata basis prior to being applied to the payment of any Loans of
such Defaulting Lender until such time as all Loans are held by the Banks Pro
Rata. Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by such Defaulting Lender, and each Bank
irrevocably consents hereto.

If each of the Administrative Agent and the Company agrees that a Defaulting
Lender has adequately remedied all matters that caused such Bank to be a
Defaulting Lender, then on such date such Bank shall purchase at par such of the
Loans of the other Banks as the Administrative Agent shall determine may be
necessary in order for such Bank to hold such Loans in accordance with its Pro
Rata share.

3. PREPAYMENT.

3.1. Generally. Upon receipt by the Administrative Agent of a Prepayment Notice
not less than the Minimum Notice Period prior to the Effective Date thereof, the
Company may from time to time pay, without premium or penalty, all, or, in a
minimum aggregate amount of $25,000,000, any part of the principal of, the Loans
prior to the Maturity Date by paying, in addition to the principal amount of
such payment, all interest accrued on the payment to the date thereof. Except as
provided in Section 2.11 and Section 7.2, Eurodollar Loans may be paid only on
the last day of the applicable Interest Period. Each such prepayment will be
applied to the Loans of the Banks in accordance with their respective Pro Rata
shares and to the installments thereof as directed by the Company, or, in the
absence of such direction, in direct order of maturity.

4. REPRESENTATIONS AND WARRANTIES.

The Company represents and warrants to the Banks and the Administrative Agent
that:

4.1. Corporate Existence and Standing. Each of the Company and the Material
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite authority to conduct its business in each jurisdiction in which the
failure to obtain the necessary authority could reasonably be expected to
materially adversely affect the consolidated condition or operations of the
Company or the ability of the Company to perform the Obligations.

 

26



--------------------------------------------------------------------------------

4.2. Authorization and Validity. The execution, delivery and performance by the
Company of the Loan Documents have been duly authorized by proper corporate
proceedings and the Loan Documents, when executed and delivered, will constitute
valid, legal, binding and enforceable obligations of the Company.

4.3. Compliance with Laws and Contracts. Neither the execution and delivery by
the Company of the Loan Documents, the consummation of the transactions therein
contemplated, nor compliance with the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on
the Company or any Material Subsidiary or articles or certificates of
incorporation or by-laws or the provisions of any indenture, instrument or
agreement in a principal amount of at least $35,000,000, or where aggregate
payments due thereunder or amounts received thereunder equal at least
$35,000,000, to which the Company or any Material Subsidiary is a party, or
result in the creation or imposition of any Lien pursuant to the terms of any
such indenture, instrument or agreement, and, immediately after giving effect to
the execution and delivery of this Agreement and each of the Loan Documents,
there will not exist any default (or event which, with notice or lapse of time,
would be a default) under any such indenture, instrument or agreement as a
result of such execution and delivery.

4.4. Financial Statements.

4.4.1. Audited. The May 27, 2012 consolidated financial statements of the
Company heretofore delivered to each Bank were prepared in accordance with
Generally Accepted Accounting Principles in effect on the date such statements
were prepared and fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

4.4.2. No Material Adverse Change. No material adverse change in the
consolidated financial position or results of operations of the Company and its
Subsidiaries as shown on said May 27, 2012 financial statements has occurred
from the date thereof to and including the date of this Agreement.

4.5. Taxes. The Company and the Material Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Company or any Material Subsidiary, except (a) such
taxes, if any, as are being contested in good faith and as to which reserves
have been provided in accordance with Generally Accepted Accounting Principles,
or (b) to the extent that the failure to do so could not reasonably be expected
to materially adversely affect the consolidated condition or operations of the
Company or the ability of the Company to perform the Obligations.

4.6. Litigation. As of the date of this Agreement, there is no litigation or
proceeding pending or, to the knowledge of any of their executive officers,
threatened, against the Company or any Material Subsidiary which could
reasonably be expected to materially adversely affect the consolidated financial
position or results of operations of the Company and its Subsidiaries or the
ability of the Company to perform the Obligations.

 

27



--------------------------------------------------------------------------------

4.7. Employee Retirement Income Security Act of 1974. As of the date hereof,
neither the Company nor any Material Subsidiary has failed to satisfy the
minimum funding standard within the meaning of Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, or has incurred any material
liability (which has become due but which has not been paid) to the Pension
Benefit Guaranty Corporation established under such Act (or any successor
thereto under such Act) in connection with any employee benefit plan established
or maintained by the Company or any Material Subsidiary.

4.8. Defaults. No Event of Default or Potential Default has occurred and is
continuing.

4.9. Accuracy of Information. As of the date of this Agreement, no written
information, exhibit or report furnished by the Company or any Material
Subsidiary to the Administrative Agent or to the Banks in connection with the
negotiation of the Loan Documents, taken as a whole, contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made.

4.10. Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock” (as defined in
Regulation U of the Board). The Company shall not use the proceeds of any Loan
in a manner that would result in any violation of the provisions of Regulation
U.

4.11. Legal Authority. No approval, authorization, consent, adjudication or
order of any governmental authority, which has not been obtained by the Company
is required to be obtained by the Company in connection with the execution and
delivery of the Loan Documents, the borrowing under the Agreement or in
connection with the performance by the Company of its obligations under the Loan
Documents.

4.12. Investment Company Status. The Company is not an “investment company” as
defined in, or subject to regulation as such under, the Investment Company Act
of 1940.

4.13. OFAC. No Loan Party, nor, to the knowledge of any Loan Party, any Related
Party thereof, (i) is currently the subject of any Sanctions, (ii) is located,
organized or residing in any Designated Jurisdiction, or (iii) is or has been
(within the previous five (5) years) engaged in any transaction with any Person
who is now or was then the subject of Sanctions or who is located, organized or
residing in any Designated Jurisdiction. No Loan, nor the proceeds from any
Loan, has been used, directly or indirectly, to lend, contribute, provide or has
otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or residing in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any violation by any
Person (including any Bank, the Arranger or the Administrative Agent) of
Sanctions.

 

28



--------------------------------------------------------------------------------

4.14. Solvency. The Company and Subsidiaries, on a consolidated basis, will be
Solvent after giving effect to the Transaction.

4.15. Use of Proceeds. The Company shall use the proceeds of the Loans to
(a) finance, in part, the Acquisition, (b) refinance certain existing public
and/or private indebtedness of the Acquired Company and (c) pay fees and
expenses incurred in connection with the Transaction.

4.16. Patriot Act. The condition specified in Section 9(f) has been satisfied.

4.17. Status as Senior Debt. The Obligations are “Designated Senior Debt”,
“Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any indenture or
document governing any Indebtedness that is subordinated in right of payment to
the Obligations.

5. AFFIRMATIVE COVENANTS.

5.1. Financial Statements, Reports, Returns and Other Financial Data. The
Company covenants that, so long as any Bank shall have any Commitment or Loan
outstanding, the Company will deliver to the Administrative Agent (who will make
such documents available to each Bank) the following:

5.1.1. Quarterly Financial Statements. Within 60 days after the end of each of
the first three quarterly accounting periods of the Company’s fiscal year,
(i) quarterly consolidated statements of earnings and cash flow of the Company
and its Subsidiaries, and (ii) quarterly consolidated balance sheets of the
Company and its Subsidiaries, setting forth in each case in comparative form
consolidated figures for the corresponding period in the preceding fiscal year,
all in accordance with Generally Accepted Accounting Principles (except that
footnote disclosures required by Generally Accepted Accounting Principles may be
omitted and that the statement of stockholders’ equity will be omitted and
subject to audit and changes resulting from year-end adjustment) all in the form
submitted by the Company to its shareholders.

5.1.2. Annual Financial Statements. Within 90 days after the end of the
Company’s fiscal year (i) annual consolidated statements of earnings,
stockholders’ equity and cash flow of the Company and its Subsidiaries for such
year, and (ii) annual consolidated balance sheets of the Company and its
Subsidiaries, setting forth in each case in comparative form corresponding
consolidated figures from the preceding annual audit, all in accordance with
Generally Accepted Accounting Principles and certified by independent certified
public accountants of recognized national standing selected by the Company and
all in a form submitted by the Company to its shareholders.

5.1.3. Stockholder and Governmental Reports. Promptly upon transmission thereof,
copies of all such financial statements, proxy statements, notices and reports
as it shall send to its stockholders and of all registration statements (without
exhibits) and all reports which it files with the Securities and Exchange
Commission or any governmental body or agency succeeding to the functions of the
Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary set forth herein, the
Company shall be deemed to have delivered the items described in Sections 5.1.1,
5.1.2 and 5.1.3 to the Administrative Agent and the Banks if the applicable item
has been filed with the Securities and Exchange Commission or other applicable
governmental authority and is freely and readily available without charge to the
Administrative Agent and the Banks on the website of the Securities and Exchange
Commission or such other applicable governmental authority, or such item has
been made freely and readily available without charge to the Administrative
Agent and the Banks on the Company’s website www.conagrafoods.com, and the
delivery date therefor shall be deemed to be the first day on which the
applicable item is available to the Administrative Agent and the Banks on one of
such web pages; provided, further, that the Company will promptly notify the
Administrative Agent (who shall use reasonable efforts to notify the Banks) of
each posting to such sites upon the occurrence thereof.

5.2. Officer’s Certificate. Together with each delivery of financial statements
required by Section 5.1.1 and 5.1.2 above, the Company will deliver to the
Administrative Agent for distribution to each of the Banks an Officer’s
Certificate setting forth the calculations necessary to determine compliance
with Sections 6.1 and 6.3 of this Agreement and stating that there exists no
Event of Default or Potential Default or, if any such Event of Default or
Potential Default exists, specifying the nature thereof, the period of existence
thereof and what action the Company has taken or proposes to take with respect
thereto. The Company also covenants that forthwith upon any Authorized Officer
obtaining knowledge of an Event of Default or Potential Default under this
Agreement, it will deliver to any Bank that has any Loan or any Commitment
outstanding an Officer’s Certificate specifying the nature thereof, the period
of existence thereof, and what action the Company has taken or proposes to take
with respect thereto. Where the financial statements required by Section 5.1.1
or 5.1.2 above are necessary to determine whether all covenants herein have been
complied with, or whether an Event of Default has occurred, the most recent
financial statements referred to in Section 5.1.1 and 5.1.2 above, shall be used
to make such determination.

5.3. Sale and Lease-Back. If a “Sale and Lease-Back Transaction” (as defined in
Section 3.7 of the Indenture) occurs that (i) results in net proceeds to the
Company or a Subsidiary in excess of $50,000,000, and (ii) requires the
retirement by the Company of debt pursuant to Section 3.7(c) of the Indenture,
then the Company shall, within 90 days following the effective date of such Sale
and Lease-Back Transaction, offer to the Banks to use the net proceeds of such
Sale and Lease-Back Transaction to prepay, without premium, an amount of the
principal amount of the Loans of the Banks (on a Pro Rata basis). Such amount
shall be based on a fraction, the numerator of which would be the principal
amount of Loans then outstanding and the denominator of which would be the
principal amount outstanding of all funded debt for which the Company is
required by the terms thereof to make similar offers. Such offer would be
terminated if not accepted in writing within 5 Business Days following the date
of such offer. For purposes of this Section, the applicable provisions of the
Indenture shall be deemed incorporated herein mutatis mutandis without the
effect of any amendment, waiver or termination of the Indenture.

 

30



--------------------------------------------------------------------------------

5.4. Covenant to Guarantee Obligations. (a) If (and solely if) as of the Closing
Date the rating of the Company’s unsecured senior long-term indebtedness
(without giving effect to any third-party credit enhancement) is less than BBB-
by S&P or less than Baa3 by Moody’s, then all Material Subsidiaries that are
direct wholly owned Domestic Subsidiaries (excluding, however, after the
Acquisition Closing Date, the Acquired Company until the earlier of the date
(x) of repayment, redemption or satisfaction and discharge, in each case in
full, of the Acquired Company Indebtedness identified on Part A of Schedule II
hereto (the “Ralcorp Private Notes”) and (y) the “Leverage Ratio” (as defined
in, and calculated in accordance with, the Ralcorp Private Notes) of the
Acquired Company is below 3.25:1.00) shall promptly (i) guarantee the
Obligations pursuant to a duly executed Subsidiary Guaranty and (ii) deliver to
the Administrative Agent documents of the types referred to in Section 9(a)(iv),
(v) and (vi) and, if requested by the Administrative Agent, opinions of counsel
to such Subsidiary Guarantor or the Company (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
Subsidiary Guaranty) in form and substance substantially similar to the opinions
of counsel attached hereto as Exhibit D (which may exclude local counsel for
guarantors not organized under the laws of California, Delaware, Georgia,
Illinois or Missouri to the extent that such excluded guarantors do not
represent more than 10% in aggregate of the Company’s consolidated total assets,
Profit Before Taxes and Extraordinary Items or net income), all in form, content
and scope reasonably satisfactory to the Administrative Agent.

(b) If (x) any Subsidiary, including, without limitation, the Acquired Company
or any of its subsidiaries, guarantees any other debt for borrowed money
(including credit facilities, notes, bonds, debentures or similar obligations)
of the Company or, solely in the case of any wholly-owned Domestic Subsidiary
(including the Acquired Company and its wholly-owned domestic subsidiaries), of
any other Subsidiary (wholly-owned or otherwise, including the Acquired Company
and its subsidiaries) of the Company in excess of $250,000,000 in aggregate
principal amount for all of such Subsidiaries (excluding from this clause
(x) guarantees by subsidiaries of the Acquired Company of Acquired Company
Indebtedness) or (y) the Company guarantees any debt for borrowed money
(including credit facilities, notes, bonds, debentures or similar obligations)
of any of its wholly-owned Domestic Subsidiaries (including the Acquired Company
and its wholly-owned domestic subsidiaries) in excess of $250,000,000 in
aggregate principal amount for all of such Subsidiaries, then, within 45 days
(or such later time as may be acceptable to the Administrative Agent) thereof
the Company shall (i) cause each such Subsidiary that so guarantees debt for
borrowed money as described in clause (x) and each Domestic Subsidiary that
benefits from the guarantees of the Company described in clause (y), to the
extent permitted by the terms of its existing debt instruments, as in existence
on the date hereof, to deliver to the Administrative Agent, a duly executed
Subsidiary Guaranty (or supplement or joinder thereto) and (ii) deliver to the
Administrative Agent documents of the types referred to in Section 9(a)(iv),
(v) and (vi) and, if requested by the Administrative Agent, opinions of counsel
to such Subsidiary Guarantor or the Company (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
Subsidiary Guaranty) in form and substance substantially similar to the opinions
of counsel attached hereto as Exhibit D (which may exclude local counsel for
Subsidiary Guarantors not organized under the laws of California, Delaware,
Georgia, Illinois or Missouri to the extent that such excluded Subsidiary
Guarantors do not represent more than 10% in aggregate of the Company’s
consolidated total assets, Profit Before Taxes and Extraordinary Items or net
income), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

31



--------------------------------------------------------------------------------

5.5. Acquired Company Obligations. The Company will, within five (5) Business
Days after the Closing Date (or in the case of the Amended and Restated
Receivables Purchase Agreement referenced to on Part B of Schedule II, promptly
after the Closing Date) give irrevocable notice of its intention to retire (or
make arrangements reasonably acceptable to the Administrative Agent for the
retirement of) the Acquired Company Indebtedness (and terminate any unfunded
commitments thereunder), and thereafter retire as contemplated by such notices
(or make arrangements reasonably acceptable to the Administrative Agent for the
retirement of) such indebtedness and terminate any unfunded commitments
thereunder.

6. NEGATIVE COVENANTS.

The Company covenants, so long as any Bank shall have any Commitment or Loan
outstanding, as follows:

6.1. Funded Debt. The Company will not permit the ratio of Consolidated Funded
Debt to Consolidated Capital Base to exceed (a) 0.75:1.00 at any time during the
four fiscal quarters of the Company commencing with the fiscal quarter in which
the Closing Date occurs, (b) 0.70:1.00 at any time during the following four
fiscal quarters commencing with the fiscal quarter in which the first
anniversary of the Closing Date occurs and (c) thereafter 0.65:1.00, provided
that if the Existing Revolving Credit Agreement is not amended to increase such
ratio to 0.75:1.00, then the covenant level shall be 0.65:1.00 at all times.

6.2. Consolidation, Merger, Sale or Conveyance. The Company will not merge or
consolidate with any other corporation or sell or convey (including by way of
lease) all or substantially all of its assets to any Person, unless (i) either
the Company shall be the continuing corporation or the successor corporation, or
the continuing or successor corporation, or the Person which acquires by sale or
conveyance substantially all the assets of the Company (if other than the
Company) shall be a corporation or entity organized under the laws of the United
States of America or any State thereof and shall expressly assume the due and
punctual payment of the principal of and interest on the Loans and the due and
punctual performance and observance of all of the covenants and conditions of
this Agreement to be performed or observed by the Company, by written instrument
executed and delivered to the Banks by such corporation or entity, and
(ii) immediately after such merger or consolidation, or such sale or conveyance,
no Potential Default or Event of Default shall exist and be continuing. In case
of any such consolidation, merger, sale or conveyance, and following such an
assumption by the successor corporation, such successor corporation shall
succeed to and be substituted for the Company, with the same effect as if it had
been named herein. In the event of any such sale or conveyance (other than a
conveyance by way of lease) the Company or any successor corporation which shall
theretofore have become such in the manner described in this Section shall be
discharged from all obligations and covenants under this Agreement and any Notes
and may be liquidated and dissolved. If a successor corporation has been
substituted for the Company or another corporation and has assumed payment of
the Loans and performance and observance of the covenants of this Agreement in
accordance with this Section 6.2, the Company or other corporation previously
obligated under the Agreement and any Notes shall be discharged from all
obligations and covenants under this Agreement and any Notes and may be
liquidated and dissolved.

 

32



--------------------------------------------------------------------------------

6.3. Fixed Charge Coverage. The Company and its Subsidiaries will maintain, on a
consolidated basis, a ratio of (i) Profit Before Taxes and Extraordinary Items
plus Fixed Charges plus amortization of intangible assets minus equity in
earnings of Affiliates to (ii) Fixed Charges greater than 1.75 to 1.0 on a
four-quarter rolling basis calculated at each quarter end.

6.4. Liens. The Company will perform, comply with and observe for the benefit of
the Banks its agreements in Section 3.6 of the Indenture. For purposes hereof,
the provisions of said Section 3.6 of the Indenture, together with related
definitions and ancillary provisions, are hereby incorporated herein by
reference, mutatis mutandis, and shall be deemed to continue in effect for the
benefit of the Banks (as if they held Securities under the Indenture) as in
effect on the date hereof, whether or not said provisions otherwise remain in
effect or are modified or terminated; provided that for purposes of this
incorporation by reference, each reference in said Section to “Securities” shall
be deemed to include the Loans made hereunder, and if the Company is required by
said Section 3.6 to equally and ratably secure the Securities, the Company shall
cause the Notes and the Obligations to be secured by Liens equally and ratably
with the Securities (without implying in any way that the Notes are securities
for purposes of state or federal securities laws) and any and all other
obligations and indebtedness secured by such Liens.

7. EVENTS OF DEFAULT AND REMEDIES.

7.1. Events of Default. For purposes of this Agreement, each of the following
events shall be Events of Default:

7.1.1. Failure to Pay Principal of Loans. The Company defaults in the payment of
any principal of any Loan when the same shall become due, either by the terms
thereof or otherwise as herein provided.

7.1.2. Failure to Pay Interest on Loans or Fees. The Company defaults in the
payment of any interest on any Loan or any fees hereunder for more than 10
Business Days after the date due.

7.1.3. Default Under Other Obligations. The Company or any Subsidiary defaults
under any agreement or indenture pursuant to which the Company or any Subsidiary
has borrowed more than $35,000,000 in principal amount (or has sold notes the
aggregate principal amount of which exceeds $35,000,000) and such default has
not been cured within any period of grace with respect thereto, provided,
however, (i) the Company may exclude from the operation of this Section 7.1.3
one or more Subsidiaries so long as the Company’s equity investment in such
excluded Subsidiaries is less than 20% of the Company’s consolidated assets and
(ii) for the avoidance of doubt, any such default with respect to any Acquired
Company Indebtedness resulting from the acquisition, redemption, exchange,
repayment or prepayment (including any offer to redeem or prepay) of the same in
connection with the Acquisition, or other optional offer of prepayment of the
Acquired Company Indebtedness, shall be excluded from the operation of this
Section 7.1.3.

 

33



--------------------------------------------------------------------------------

7.1.4. Breach of Representation. Any representation or warranty made by any Loan
Party herein, in any other Loan Document or in any writing furnished pursuant to
this Agreement shall be false in any material respect on the date as of which it
was made.

7.1.5. Failure to Perform Negative Covenants. The Company defaults in the
performance or observance of any agreement contained in Section 6 and such
default shall not have been remedied within 30 days after an Authorized Officer
obtained knowledge of such default.

7.1.6. Failure to Perform Other Terms and Conditions. The Company defaults in
the performance or observance of any other agreement, covenant, term or
condition contained herein and such default shall not have been remedied within
30 days after written notice thereof shall have been received by the Company
from any of the Banks.

7.1.7. Assignment For Benefit of Creditors and Insolvency. The Company or any
Material Subsidiary makes an assignment for the benefit of creditors, or admits
in writing its inability to pay its debts as they become due, or is unable
generally to pay its debts or is adjudicated bankrupt or insolvent.

7.1.8. Order for Relief. Any order for relief, judgment or decree is entered in
any proceeding described in Section 7.1.9 in respect of the Company or any
Material Subsidiary.

7.1.9. Voluntary Receiver or Bankruptcy. The Company or any Material Subsidiary
petitions or applies to any tribunal for the appointment of a trustee, receiver
or liquidator of the Company or any Material Subsidiary, or of any substantial
part of the assets of the Company or any Material Subsidiary, or commences any
proceedings (other than proceedings for the voluntary liquidation and
dissolution of a Material Subsidiary) relating to the Company or any Material
Subsidiary under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or law of any jurisdiction, whether now or
hereafter in effect.

7.1.10. Involuntary Receiver or Bankruptcy. Any petition or application
described in Section 7.1.9 is filed, or any proceedings described in
Section 7.1.9 are commenced, against the Company or any Material Subsidiary, and
the Company or any Material Subsidiary by any act indicates its approval
thereof, consent thereto, or acquiescence therein, or an order, judgment or
decree is entered appointing any such trustee, receiver or liquidator, or
approving the petition in any such proceedings, and such order, judgment or
decree remains in effect and unstayed for more than 60 consecutive days.

7.1.11. Involuntary Order for Relief. Any order for relief, judgment or decree
is entered in any proceedings against the Company or any Material Subsidiary
decreeing the dissolution, winding-up or liquidation of the Company or any
Material Subsidiary and such order, judgment or decree is unstayed and in effect
for more than 60 consecutive days.

7.1.12. Unsatisfied Judgment. A final judgment or judgments for the payment of
money aggregating in excess of $35,000,000 (excluding amounts covered by
insurance to the extent the relevant insurer has not denied coverage thereof) is
or are outstanding against the Company or any Material Subsidiary and any one of
such judgments has been outstanding for more than 30 days from the date of its
entry and has not been discharged in full or stayed.

 

34



--------------------------------------------------------------------------------

7.1.13. Invalidity of Loan Documents. This Agreement, any Note or any material
guarantee under the Subsidiary Guaranty shall, for any reason, cease to be in
full force and effect, or the Company or any Subsidiary Guarantor shall contest
in writing the validity or enforceability hereunder or under any Note or any
Subsidiary Guaranty, in each case, other than in accordance with the terms
hereof and thereof (including, in the case of a Subsidiary Guarantor, as a
result of the release of such Subsidiary Guarantor in accordance with
Section 10.10).

7.2. Rights and Duties After Default.

7.2.1. Acceleration . If any Event of Default occurs and is continuing, then, if
the Required Banks so elect (which election shall be held in a manner determined
by the Administrative Agent and communicated by the Administrative Agent to the
Banks), the Banks’ Commitments to make Loans under this Agreement shall
terminate, and, upon the election of the Required Banks, the Loans and all
interest, fees and other amounts payable under this Agreement or any Notes shall
immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived; provided, however,
that upon the occurrence of an Event of Default under Section 7.1.7, 7.1.8,
7.1.9, 7.1.10 or 7.1.11, the Commitments shall automatically terminate and the
Loans and all interest, fees and other amounts payable under this Agreement or
any Notes shall become immediately due and payable without declaration or notice
to the Company.

7.2.2. Interest Rate After Payment Default or Acceleration. During the
continuance of any Event of Default or Potential Event of Default under
Section 7.1.1 or 7.1.2, and after any acceleration of any Loan or Loans pursuant
to Section 7.2.1, the Company agrees to pay, without duplication and
notwithstanding anything in any Loan Document to the contrary, interest on such
overdue amount or accelerated Loan or Loans at a per annum rate, in each case
(after as well as before judgment), equal to the Alternate Base Rate (calculated
with an Applicable Margin at Pricing Level V) plus one percent (1%), changing
when and as the Alternate Base Rate changes.

8. WAIVERS, AMENDMENTS AND REMEDIES.

8.1. Waivers and Remedies. No delay or omission of the Administrative Agent, the
Required Banks, or any Bank to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and any single or partial exercise of any such right shall
not preclude other or further exercise of any other right, and no waiver,
amendment or other variation of the terms, conditions or provisions of the Loan
Documents whatsoever shall be valid unless in writing signed by the Required
Banks or, if required under Section 8.2, all of the Banks, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Banks until the Obligations have been paid in full.

 

35



--------------------------------------------------------------------------------

8.2. Amendments. With the consent in writing of Required Banks, the
Administrative Agent and the Company may, subject to the provisions of this
Section 8, from time to time enter into agreements supplemental hereto for the
purpose of adding any provisions to this Agreement or changing in any manner the
rights of the Banks or the Company hereunder or waive any Event of Default
hereunder; provided, however, that no such supplemental agreement shall
(i) waive the requirements of Section 9, without the consent of each of the
Banks, (ii) extend the Maturity Date or the final scheduled maturity or any
scheduled amortization of any Loan or reduce the principal amount of any Loan,
or reduce or extend the date for the payment of any fees or reduce the rate or
extend the scheduled time of payment of interest thereon, without the consent of
each Bank directly and adversely affected thereby; provided, that none of the
foregoing may be amended or modified with respect to a Defaulting Lender without
the consent of such Defaulting Lender, (iii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number of Banks, that shall be required for the Banks or any of them to take any
action hereunder without the consent of all Banks other than Defaulting Lenders,
(iv) increase the amount or extend the term of the Commitment of any Bank
without the consent of that Bank (including a Defaulting Lender), (v) change or
amend this Section 8.2 without the consent of all Banks (including a Defaulting
Lender), (vi) amend Section 2.20 without the consent of the Administrative
Agent, the Company and the Required Banks or (vii) release all or substantially
all of the value of the Subsidiary Guaranty (if any) other than in accordance
with this Agreement without the consent of each of the Banks. No agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent without the prior written consent of the Administrative Agent (it being
understood that any change to Section 2.20 shall require the consent of the
Administrative Agent). Notwithstanding anything to the contrary in this Section,
if the Administrative Agent and the Company shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Company shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Banks within five (5) Business Days following receipt of notice thereof.

9. CONDITIONS PRECEDENT TO CLOSING.

The obligation of the each Bank to make its Loan hereunder is subject to
satisfaction of the following conditions precedent:

 

  (a) The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Banks.

 

  (i) an executed copy of this Agreement and, if the circumstances described in
Section 5.4 exist at the Closing Date, an executed copy of the Subsidiary
Guaranty executed by each Subsidiary that is required to become a Subsidiary
Guarantor in accordance with such Section;

 

36



--------------------------------------------------------------------------------

  (ii) a certificate signed by any Authorized Officer of the Company (in his or
her capacity as such) certifying that the conditions specified in Sections 9(b),
(c) and (d) have been satisfied on and as of the Closing Date;

 

  (iii) a certificate signed by the chief financial officer or treasurer of the
Company certifying that the Pro Forma Financial Statements of the Company
delivered pursuant to clause (D) of paragraph (ix) below and the forecasts
delivered pursuant to clause (x) below were prepared in good faith on the basis
of the assumptions stated therein, which assumptions are believed by the Company
to be reasonable (it being recognized that actual results may differ from
projections and that such differences may be material);

 

  (iv) copies of the Certificate or Articles of Incorporation or Formation of
each Loan Party, together with all amendments thereto, certified by any
Authorized Officer or the Secretary or Assistant Secretary of such Loan Party,
and a certificate of good standing, certified on or within ten days prior to the
Closing Date by the Secretary of State of the jurisdiction of organization of
such Loan Party;

 

  (v) copies, certified by any Authorized Officer or the Secretary or Assistant
Secretary of each Loan Party, of its By-Laws, Operating Agreement or Partnership
Agreement and its Board of Directors’ Resolutions or comparable documents,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party;

 

  (vi) an incumbency certificate, executed by any Authorized Officer or the
Secretary or Assistant Secretary of each Loan Party, which shall identify by
name and title and bear the signature of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and, in the case of
the Company, to sign any other documents, reports and notices in connection with
this Agreement and to make borrowings hereunder (on which the Banks shall be
entitled to rely until informed of any change in writing by the Company);

 

  (vii)

a written opinion of the Company’s counsel, Jones Day, addressed to the
Administrative Agent and the Banks, in the form of Exhibit D and written
opinions of counsel to each of the Subsidiary Guarantors, if any (which may
exclude local counsel for Subsidiary Guarantors not organized under the laws of
California, Delaware, Georgia, Illinois or Missouri to the extent that such

 

37



--------------------------------------------------------------------------------

  excluded Subsidiary Guarantors do not represent more than 10% in aggregate of
the Company’s consolidated total assets, Profit Before Taxes and Extraordinary
Items or net income), in form and substance reasonably satisfactory to the
Administrative Agent;

 

  (viii) Notes for those Banks that have requested Notes at least two Business
Days prior to the Closing Date;

 

  (ix) (A) the consolidated balance sheet of (x) the Company and (y) the
Acquired Company, in each case, as of the end of each of the last three fiscal
years ended at least 90 days prior to the Closing Date, and related consolidated
statements of operations, cash flows and shareholders’ equity, accompanied by a
report thereon of PricewaterhouseCoopers (in the case of the Acquired Company)
and KPMG (in the case of the Company) (or in each case another auditor
reasonably acceptable to the Arranger); (B) an unaudited balance sheet and
related statements of operations and cash flows of (x) the Company and (y) the
Acquired Company, in each case, for each fiscal quarter ended at least 45 days
prior to the Closing Date (other than the fourth fiscal quarter of any fiscal
year) and for the elapsed period of the then-current fiscal year and for the
comparable periods of the prior fiscal year (the “Quarterly Financial
Statements”); (C) any additional audited and unaudited financial statements for
all completed or probable acquisitions by (x) the Company and (y) the Acquired
Company, in each case, that would be required to be filed in a Form 8-K if the
Company or the Acquired Company, as applicable, were a reporting company under
the Securities Exchange Act of 1934; and (D) a pro forma balance sheet and
related statement of operations of the Company for its fiscal year ending May
2012 and for its latest four-quarter period ending with the latest fiscal
quarter covered by the Quarterly Financial Statements, in each case after giving
effect to the Transaction (the “Pro Forma Financial Statements”), promptly after
the historical financial statements for such periods are available, all of which
financial statements shall meet the requirements of Regulation S-X under the
Securities Act and all other accounting rules and regulations of the Securities
and Exchange Commission promulgated thereunder applicable to a registration
statement under the Securities Act on Form S-1 (except to the extent that pro
forma financials for a four-quarter period rather than the elapsed portion of a
fiscal year are not the formulation required under Regulation S-X); and

 

  (x) forecasts prepared by management of the Company of balance sheets, income
statements and cash flow statements for each year, commencing with the Company’s
first fiscal year that will end following the Closing Date, for the term of this
Agreement.

 

38



--------------------------------------------------------------------------------

  (b) Since September 30, 2011, except (x) as disclosed in (i) the Acquired
Company’s annual report on Form 10-K for its fiscal year ended September 30,
2011, (ii) the Acquired Company’s quarterly report on Form 10-Q for the
quarterly period ended December 31, 2011, March 31, 2012 or June 30, 2012,
(iii) each of the Acquired Company’s current reports on Form 8-K filed with or
furnished to the SEC since the date of the filing of the Acquired Company’s
quarterly report for the quarterly period ended June 30, 2012 and prior to the
date hereof or (iv) the Acquired Company’s proxy statement relating to its 2012
annual meeting of shareholders or (y) as set forth in the Company Disclosure
Schedule referenced in the Acquisition Agreement, there shall not have been any
event, occurrence, development or state of circumstances or facts that has had
or would reasonably be expected to have, individually or in the aggregate, an
Acquired Company Material Adverse Effect.

 

  (c) The Acquisition shall have been or shall be, contemporaneously with the
making of the Loans, consummated in accordance with the terms of the Acquisition
Agreement (including the exhibits and schedules thereto), without giving effect
to any amendments, modifications, supplements, waivers or consents by the
Company thereto that are materially adverse to the interests of the Banks not
approved by the Arranger. It is understood and agreed that any change in the
purchase price shall be deemed to be materially adverse to the interest of the
Banks.

 

  (d) The Acquisition Agreement Representations shall be true and correct and
the Specified Representations shall be true and correct in all material
respects.

 

  (e) All fees due from the Company to the Administrative Agent, the Arranger
and the Banks pursuant to the Fee Letter shall have been or substantially
concurrently shall be paid, and expenses to be paid or reimbursed by the Company
to the Administrative Agent and the Arranger that have been invoiced at least
three Business Days prior to the Closing Date shall have been paid (or
substantially concurrently with the funding of the Loans be paid).

 

  (f) To the extent requested in writing (including by email) at least eight
Business Days prior to the Closing Date by the Administrative Agent, the Company
shall have delivered the documentation and other information with respect to the
Company to the Administrative Agent that is required by regulatory authorities
under applicable “know-your-customer” rules and regulations, including the
Patriot Act, prior to the Closing Date.

The Borrowing Notice submitted by the Company and the acceptance by the Company
of the proceeds of any Loans shall each be deemed to be a representation and
warranty that the representations and warranties of the Company contained in
Section 4 are true and correct on and as of the Closing Date, except that to the
extent that such representations and

 

39



--------------------------------------------------------------------------------

warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date; provided that, for the avoidance of
doubt (but subject to Section 9(d) above), the accuracy of such representations
and warranties is not a condition precedent to the obligation of the Banks to
make the Loans hereunder.

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, for purposes of determining compliance with the conditions
specified in this Section 9, each Bank that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Bank unless the Administrative Agent shall
have received notice from such Bank prior to the proposed Closing Date
specifying its objection thereto.

10. GENERAL PROVISIONS.

10.1. Benefit of Agreement. The terms and provisions of this Agreement and any
Notes shall be binding upon and inure to the benefit of the Company, the
Administrative Agent and the Banks and their respective successors and assigns,
except (a) the Company may not, except as permitted under Section 6.2, assign
its rights or obligations hereunder or under any Notes without the prior consent
of all Banks (including Defaulting Lenders) and (b) a Bank may not assign its
rights or obligations hereunder or under any Notes or sell or grant any interest
or participation herein, in the Commitments or any Loan except as set forth in
this Section 10.1 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.1.3 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Banks)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

10.1.1. Assignments by Lenders. Any Bank may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

  (i) Minimum Amounts.

 

  (A) in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 10.1.1(i)(B) in the aggregate or in the case of an
assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and

 

40



--------------------------------------------------------------------------------

  (B) in any case not described in Section 10.1.1(i)(A), the aggregate amount of
the Commitment or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Bank subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the assignment, as of the Trade Date, shall not be less than
$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

  (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

 

  (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.1.1(i)(B) and, in addition:

 

  (A) the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Bank,
an Affiliate of the assigning Bank or an Approved Fund with respect to the
assigning Bank; provided that the Company shall be deemed to have consented to
an assignment if it has not objected thereto in writing within ten days after
notice thereof to it as required by Section 13.1 and to ConAgra Foods, Inc., One
ConAgra Drive, Omaha, NE 68012, attention: General Counsel (facsimile no.
(402) 639-2833); provided, further, that such Bank shall give prompt notice to
the Company following such an assignment to the applicable Affiliate or Approved
Fund; and

 

  (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Bank, an Affiliate of the assigning Bank or an Approved Fund with
respect to the assigning Bank.

 

  (iv) Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an assignment substantially in the form
of Exhibit F or in such other form as may be agreed to by the parties thereto
and approved by the Administrative Agent, together with a processing and
recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Bank, shall deliver to the Administrative Agent an administrative questionnaire
in form and substance acceptable to the Administrative Agent.

 

41



--------------------------------------------------------------------------------

  (v) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Bank hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Pro Rata share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.1.2, from and after the effective date specified in each
assignment, the assignee thereunder shall be a party to this Agreement and, to
the extent of the interest assigned by such assignment, have the rights and
obligations of a Bank under this Agreement, and the assigning Bank thereunder
shall, to the extent of the interest assigned by such assignment, be released
from its obligations (other than pursuant to Section 2.12) under this Agreement
(and, in the case of an assignment covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
(except in respect of its obligations under Section 2.12) but shall continue to
be entitled to the benefits of Sections 2.12, 2.13 and 10.9 and shall continue
to be obligated under Section 10.9.3, in each case with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Lender. Upon request, the Company (at its expense) shall execute
and deliver a Note to the assignee Bank. Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with
Section 10.1.3.

 

42



--------------------------------------------------------------------------------

10.1.2. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company (and such agency being solely for tax purposes), shall
maintain at its office a copy of each Assignment and Assumption delivered to it
(or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company at any reasonable time.

10.1.3. Participations. Any Bank may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s controlled Affiliates or Subsidiaries) (each, a “Participant”)
in all or a portion of such Bank’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Bank’s obligations under this Agreement shall
remain unchanged, (ii) such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Administrative Agent and the Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. Any agreement or instrument pursuant to which a Bank sells
such a participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not without the consent of the Participant, agree to
any amendment, modification or waiver described in the proviso to Section 8.2
that affects such Participant. For the avoidance of doubt, each Bank shall be
responsible for the indemnity under Section 10.9.3 without regard to the
existence of any participation.

A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.12 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.12 as though it were a Bank (it being understood that the
documentation required under Section 2.12.1 shall be delivered to the
participating Bank).

Each Bank that sells a participation, acting solely for this purpose as an agent
of the Company, shall maintain at one of its offices a register for the
recordation of the names and addresses of each Participant and the principal
amounts of, and stated interest on, each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register to the Company, the Administrative Agent or any other
Person (including the identity of any Participant or any information relating to
a Participant’s interest in the Commitments, Loans or other obligations) except
to the extent that disclosure is necessary to establish that such Commitments,
Loans or other obligations are in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, absent manifest error, and such Bank may treat each Person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

43



--------------------------------------------------------------------------------

10.1.4. Certain Pledges. Notwithstanding anything herein to the contrary, any
Bank may at any time without the consent of the Company or the Administrative
Agent and without restrictions as to amount or otherwise, pledge and assign as
collateral all or any portion of its rights under this Agreement, any Note or
any Loan, including to a Federal Reserve Bank or other central bank having
jurisdiction over such Bank, provided that no such pledge or assignment shall
release the transferor Bank from its obligations hereunder.

10.1.5. General Restrictions. Notwithstanding the foregoing, (i) no assignment
or participation shall be made (A) to the Company or any of the Company’s
controlled Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person, (ii) no Bank shall effect any assignment or participation that
may require the Company to file a registration statement with the Securities and
Exchange Commission or apply to qualify the Loans or Commitments of that Bank or
other Obligations owed to that Bank under blue sky law of any state; and
(iii) no Bank shall, as between Company and that Bank, be relieved of any of its
obligations hereunder as a result of any granting of participations in all or
any part of the Loans or participations therein, or Commitments of that Bank or
other obligations owed to such Bank.

10.2. Survival of Representations. All representations and warranties of the
Company made in this Agreement or in any other document delivered by it pursuant
hereto shall survive the execution and delivery hereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Bank, regardless of any investigation made by the Administrative Agent or any
Bank or on their behalf and notwithstanding that the Administrative Agent or any
Bank may have had notice or knowledge of any Event of Default or Potential
Default at the time of any Loan, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.3. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Bank shall be obligated to extend credit to the
Company in an amount in violation of any limitation or prohibition provided by
any applicable statute or regulation.

10.4. Taxes. Any stamp, court, documentary, intangible, recording, filing or
similar excise or property taxes payable or ruled payable by Federal, State,
local or foreign authority that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, the Loan Documents shall be paid by the Company, together with
interest and penalties, if any.

10.5. Choice of Law; Jurisdiction. The Loan Documents shall be construed in
accordance with and governed by the laws of the State of New York. Each party
hereto irrevocably and unconditionally submits to the exclusive jurisdiction of
any U.S. Federal or New York state court sitting in New York County, New York in
any action or proceeding arising out

 

44



--------------------------------------------------------------------------------

of or relating to any Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

10.6. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.7. Entire Agreement. The Loan Documents embody the entire agreement and
understanding between the Company and the Banks and supersede all prior
agreements and understandings between the Company and the Banks relating to the
subject matter hereof.

10.8. Several Obligations. The respective obligations of the Banks hereunder are
several and not joint, and no Bank shall be the partner or agent of any other
(except to the extent to which the Administrative Agent is authorized to act as
such). The failure of any Bank to perform any of its obligations hereunder shall
not relieve any other Bank from any of its obligations hereunder.

10.9. Expenses; Indemnity; Damage Waiver.

10.9.1. Costs and Expenses. The Company shall (a) reimburse the Administrative
Agent from time to time on demand all reasonable out-of-pocket fees and expenses
invoiced to the Company (including, but not limited to, the reasonable, invoiced
fees, disbursements and other charges of a single external counsel to the
Arranger and the Administrative Agent plus a single local counsel in each
relevant jurisdiction and a single special counsel in each relevant specialty
and (b) reimburse the Administrative Agent and the Banks for any and all
reasonable invoiced costs and out-of-pocket expenses paid or incurred by the
Administrative Agent or the Banks in connection with the collection and
enforcement (including reasonable and invoiced attorneys fees) of the Loan
Documents.

10.9.2. Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Bank and each Related
Party of any of the foregoing Persons (each, an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable, invoiced fees, disbursements and other
charges of a single external counsel to the Indemnified Parties plus a single
local counsel in each relevant jurisdiction and a single special counsel in each
relevant specialty (and, in the case of any conflict of interest, one additional
counsel (plus local and special counsel) to each group of Indemnified Parties
similarly situated subject to such conflict)) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case to the extent
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any matters contemplated
by this Acquisition or any related transaction or (b) the Loans or any use made
or proposed to be made with the proceeds thereof, except to the extent such
claim,

 

45



--------------------------------------------------------------------------------

damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s bad faith, gross negligence, willful misconduct or material breach of
its obligations under this Agreement. In the case of an investigation,
litigation or proceeding to which the indemnity in this Section applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its equityholders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not the transactions contemplated hereby are consummated.
The Company also agrees that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company,
the Acquired Company or their respective Subsidiaries or Affiliates, or to their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the transactions contemplated hereby, except to
the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s bad faith,
gross negligence or willful misconduct or material breach of its obligations
under this Agreement. Notwithstanding any other provision of this Agreement, no
Indemnified Party shall be liable for any damages arising from the use by others
of information or other materials obtained through electronic telecommunications
or other information transmission systems, other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnified Party as determined by a final and nonappealable judgment of a
court of competent jurisdiction. Without limiting the provisions of
Section 2.12.4, this Section 10.9.2 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

10.9.3. Reimbursement by Banks. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under Sections 10.9.1 or 10.9.2 to
be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party of the foregoing, each Bank severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Bank’s Pro Rata share of such unpaid amount (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided, further that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Banks under this Section 10.9.3 are subject to
the provisions of Section 10.8.

10.9.4. Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

10.9.5. Survival. The agreements in this Section 10.9 and the indemnity
provisions of Section 13.5 shall survive the resignation of the Administrative
Agent, the replacement of any Bank, the termination of the Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

46



--------------------------------------------------------------------------------

10.10. Release of Subsidiary Guarantees. The Banks irrevocably authorize the
Administrative Agent to release each Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty if the ratings of the Company’s unsecured senior
long-term indebtedness (without giving effect to any third-party credit
enhancement) are BBB- or better by S&P and Baa3 or better by Moody’s, and such
ratings are reasonably expected to be at such rating level or better immediately
after giving effect to such releases) and the Company requests, in writing, that
the Administrative Agent release such Subsidiary Guarantor from the Subsidiary
Guaranty and no Event of Default would immediately result from such a release.
The Banks irrevocably authorize the Administrative Agent to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Person (a) ceases to be a Subsidiary of the Company as a result of a transaction
permitted hereunder, (b) ceases to be a guarantor of debt for borrowed money as
described in Section 5.4(b)(x) or (c) the debt for borrowed money described
Section 5.4(b)(y) of which ceases to guaranteed by the Company and the Company
requests, in writing, that the Administrative Agent release such Subsidiary
Guarantor from the Subsidiary Guaranty and no Event of Default would immediately
result from such a release. Upon request by the Administrative Agent at any
time, the Required Banks will confirm in writing the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty pursuant to this Section 10.10.

10.11. Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

10.12. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations and
calculations hereunder shall be made on a consolidated basis for the Company and
its Subsidiaries in accordance with Generally Accepted Accounting Principles.

10.13. Confidentiality. Each Credit Party agrees to hold any information which
it may receive from the Company or its representatives pursuant to this
Agreement in confidence, except for disclosure as required (i) to its Related
Parties and to other Banks and their respective Affiliates (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential), (ii) to legal counsel, accountants, and other professional
advisors to such Credit Party (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (iii) to
regulatory officials having or purporting to have jurisdiction over such Person
or its Related Parties to the extent requested thereby, (iv) to any Person as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Bank is a party, (vi) to such Bank’s
actual or prospective direct or indirect contractual counterparties in swap
agreements relating to the Company or its obligations or to legal counsel,
accountants and other professional advisors to such counterparties; provided
that each counterparty agrees to be bound (with the Company an express third
party beneficiary) by the confidentiality provisions of this Section 10.13,
(vii) to rating agencies if requested or required by such agencies in connection
with a rating relating to the transactions evidenced hereby, (viii) to any
Person with the consent of the Company, (ix) to any actual or prospective credit
insurance provider relating to the Company and its Obligations under this
Agreement, provided that such credit insurance provider agrees to be bound (with
the Company an express

 

47



--------------------------------------------------------------------------------

third party beneficiary) by the confidentiality provisions of this
Section 10.13, (x) to self regulatory officials having authority over such
Person to the extent requested thereby, and (xi) to the extent such information
becomes publicly available other than as a result of a breach of this
Section 10.13. The Company authorizes each Bank to disclose to any assignee or
participant described in Section 10.1 or any other Person acquiring an interest
in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Bank’s possession
concerning the creditworthiness of the Company and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound (with the
Company an express third party beneficiary) by the confidentiality provisions of
this Section 10.13.

Each of the Administrative Agent and the Banks acknowledges that (a) the
information obtained from the Company may include material non-public
information concerning the Company or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States Federal and state
securities laws.

10.14. USA PATRIOT Act. Each Bank that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and the Administrative Agent (for itself and not on behalf of any
Bank) hereby notifies the Company that pursuant to the requirements of the Act,
it is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Bank to identify the Company in
accordance with the Act. The Company shall, promptly following a request by the
Administrative Agent or any Bank, provide all documentation and other
information that the Administrative Agent or such Bank requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

48



--------------------------------------------------------------------------------

11. THE AGENTS.

11.1. Appointment and Powers. Each of the Banks hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Banks, and the
Company shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

11.2. Rights as a Bank. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Administrative Agent
and the term “Bank” or “Banks” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.

11.3. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

 

  (a) shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default or a Potential Default has occurred and is
continuing;

 

  (b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its good faith opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
debtor relief law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any debtor relief law; and

 

  (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

49



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Banks (or such
other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 7.2) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment, provided that any
liability of the Administrative Agent to the Borrower shall be governed by
Section 10.9.2. The Administrative Agent shall be deemed not to have knowledge
of any Event or Default or Potential Default unless and until notice describing
such Event or Default or Potential Default is given in writing to the
Administrative Agent by the Company or a Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Event of Default or Potential
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 9 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

11.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Bank, the Administrative Agent may presume that such condition is satisfactory
to such Bank unless the Administrative Agent shall have received notice to the
contrary from such Bank prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Company),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts selected by it in good faith.

11.5. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative

 

50



--------------------------------------------------------------------------------

Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

11.6. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Banks and the Company. Upon receipt of any such notice of resignation, the
Required Banks shall have the right with, absent the occurrence and continuance
of an Event of Default, the consent of the Company (which shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
which has an office in the United States of America with a combined capital and
surplus of at least $500,000,000. If no such successor shall have been so
appointed by the Required Banks and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its resignation
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Banks with, absent the
occurrence and continuance of an Event of Default, the consent of the Company
(which shall not be unreasonably withheld or delayed), appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Banks may, to the
extent permitted by applicable law, by notice in writing to the Company and such
Person remove such Person as Administrative Agent and with, absent the
occurrence and continuance of an Event of Default, the consent of the Company
(which shall not be unreasonably withheld or delayed), appoint a successor. If
no such successor shall have been so appointed by the Required Banks and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Banks) (the “Removal Effective Date”), then such removal
shall nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Bank directly, until such time, if
any, as the Required Banks appoint a successor Administrative Agent as provided
for above. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 2.15) and other than any
rights to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its

 

51



--------------------------------------------------------------------------------

duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Section and Section 10.9 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

11.7. Non-Reliance on Administrative Agent and Other Banks. Each Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.8. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arranger, syndication agent or documentation agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Bank.

12. SETOFF; SHARING.

12.1. Setoff. If the Company becomes insolvent, however evidenced, or any Event
of Default occurs, the Company agrees to recognize, honor and comply with each
Bank’s right of setoff under any applicable law.

12.2. Sharing. If any Bank shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it resulting in such Bank’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Bank receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Banks, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Banks ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

  (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

52



--------------------------------------------------------------------------------

  (ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Company pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a Bank
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Company or
any Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against such Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Bank were a direct creditor of such Loan Party in the amount of such
participation.

13. NOTICES.

13.1. Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 13.2 below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

  (i) if to the Company or any other Loan Party or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on its signature page hereto; and

 

  (ii) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its administrative questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its administrative questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 13.2 below, shall be effective as provided in such
Section 13.2.

13.2. Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Bank pursuant to Section 2 if such

 

53



--------------------------------------------------------------------------------

Bank has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

13.3. The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Bank or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Company’s, any Loan Party’s or
the Administrative Agent’s transmission of Company Materials through the
Internet.

13.4. Change of Address, Etc. Each of the Company and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Bank may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Company and the Administrative Agent.
In addition, each Bank agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Bank. Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Company Materials that are not made available through the
“Public Side

Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

 

54



--------------------------------------------------------------------------------

13.5. Reliance by Administrative Agent and Banks. The Administrative Agent and
the Banks shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Company even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Bank and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

13.6. Public Lenders. The Company hereby acknowledges that (a) the
Administrative Agent and/or the Arranger may, but shall not be obligated to,
make available to the Banks materials and/or information provided by or on
behalf of the Company hereunder (collectively, “Company Materials”) by posting
the Company Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Banks (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Company or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Company hereby agrees that (w) all Company Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Company Materials “PUBLIC,” the
Company shall be deemed to have authorized the Administrative Agent, the
Arranger and the Banks to treat such Company Materials as not containing any
material non-public information with respect to the Company or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Company Materials constitute confidential
information, they shall be treated as set forth in Section 10.13); (y) all
Company Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Company
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Company Materials “PUBLIC.”

 

55



--------------------------------------------------------------------------------

14. COUNTERPARTS.

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when the Administrative Agent, the Company and each Bank shall have
signed a counterpart and notified

the Administrative Agent by telex, telecopy, telephone or electronic
transmission (to the extent in compliance with Section 13.1) that it has taken
such action.

The remainder of this page is intentionally blank.

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CONAGRA FOODS, INC., as the Company By  

/s/ John F. Gehring

  Name:   John F. Gehring   Title:   Executive Vice President & Chief Financial
Officer

Address: One ConAgra Drive Omaha, Nebraska 68102 Attention:     John Gehring
Telephone No.:     (402) 240-7018 Facsimile No.:     (402) 240-4165
E-mail Address:     john.gehring@conagrafoods.com

Signature Page to Term Loan Agreement

ConAgra Foods, Inc.



--------------------------------------------------------------------------------

Bank of America, N.A. as Administrative Agent By  

/s/ Aamir Saleem

Name:   Aamir Saleem Title:   Vice President Address:   1455 Market Street   5th
Floor   San Francisco, CA 94103-1399

Attention: Bridgett Manduk

Telephone No.: 415-436-1097

Facsimile No.: 415-503-5011

E-mail Address: bridgett.manduk@baml.com

Signature Page to Term Loan Agreement

ConAgra Foods, Inc.



--------------------------------------------------------------------------------

Bank of America, N.A. as a Bank By  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove Title:   Director

Signature Page to Term Loan Agreement

ConAgra Foods, Inc.



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION, as a Bank By  

/s/ Karen Nelsen

  Name:   Karen Nelsen   Title:   Vice President

BNP PARIBAS,

as a Bank

By  

/s/ Renaud-Franck Falce

  Name:   Renaud-Franck Falce   Title:   Managing Director

BNP PARIBAS,

as a Bank

By  

/s/ Christopher Sked

  Name:   Christopher Sked   Title:   Director

THE BANK OF NOVA SCOTIA,

as a Bank

By  

/s/ Laura Gimena

  Name:   Laura Gimena   Title:   Director

BANK OF THE WEST,

as a Bank

By  

/s/ Temple H. Abney

  Name:   Temple H. Abney   Title:   Vice President

Signature Page to Term Loan Agreement

ConAgra Foods, Inc.



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as a Bank By  

/s/ Tony Yung

  Name:   Tony Yung   Title:   Executive Director

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Bank

By  

/s/ Greg Campbell

  Name:   Greg Campbell   Title:   Director

MIZUHO CORPORATE BANK, LTD.,

as a Bank

By  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Bank

By  

/s/ Christine Howatt

  Name:   Christine Howatt   Title:   Authorized Signatory

THE ROYAL BANK OF SCOTLAND PLC,

as a Bank

By  

/s/ Timothy J. McNaught

  Name:   Timothy J. McNaught   Title:   Managing Director

Signature Page to Term Loan Agreement

ConAgra Foods, Inc.



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY,

as a Bank

By  

/s/ Mary H. Carey

  Name:   Marey H. Carey   Title:   Vice President

FIRST HAWAIIAN BANK,

as a Bank

By  

/s/ Susan Takeda

  Name:   Susan Takeda   Title:   Vice President

Signature Page to Term Loan Agreement

ConAgra Foods, Inc.



--------------------------------------------------------------------------------

CONAGRA FOODS, INC.

TERM LOAN AGREEMENT

SCHEDULE I

 

BANK

   COMMITMENT  

Bank of America, N.A.

   $ 375,000,000   

JPMorgan Chase Bank, N.A.

   $ 225,000,000   

Wells Fargo Bank, National Association

   $ 150,000,000   

Mizuho Corporate Bank, Ltd.

   $ 150,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 150,000,000   

The Royal Bank of Scotland plc

   $ 150,000,000   

U.S. Bank National Association

   $ 100,000,000   

BNP Paribas

   $ 25,000,000   

The Bank of Nova Scotia

   $ 50,000,000   

Bank of the West

   $ 50,000,000   

State Street Bank and Trust Company

   $ 50,000,000   

First Hawaiian Bank

   $ 25,000,000      

 

 

 

TOTAL COMMITMENTS

   $ 1,500,000,000      

 

 

 

 

Sch. 1-1



--------------------------------------------------------------------------------

SCHEDULE II1

A.

Private Notes

 

1. $50,000,000 5.43% Series C Senior Notes due December 22, 2013 ($50,000,000
outstanding)

 

2. $75,000,000 4.76% Series D Senior Notes due December 22, 2013 ($21,400,000
outstanding)

 

3. $100,000,000 5.57% Series E Senior Notes due December 21, 2015 ($100,000,000
outstanding)

 

4.

$75,000,000 5.43% Series F Senior Notes due December 21, 20122 ($75,000,000
outstanding)

 

5. $75,000,000 5.56% Series I Senior Notes, Tranche A, due January 18, 2019
($75,000,000 outstanding)

 

6. $25,000,000 5.58% Series I Senior Notes, Tranche B, due January 18, 2019
($25,000,000 outstanding)

 

7. $100,000,000 5.93% Series J Senior Notes due May 11, 2022 ($100,000,000
outstanding)

 

8. $577,500,000 7.29% Notes due 2018 ($577,500,000 outstanding)

 

9. $20,000,000 Floating Rate Notes due 2018 ($20,000,000 outstanding)

 

10. $67,000,000 7.39% Notes due 2020 ($67,000,000 outstanding)

 

11. $50,000,000 7.45% Series 2009A Senior Notes due May 28, 2019 ($50,000,000
outstanding)

 

12. $50,000,000 7.60% Series 2009B Senior Notes due May 28, 2021 ($50,000,000
outstanding)

Bank Debt

 

1. May 31, 2012 $300,000,000 Revolving Credit Facility with JPM as
administrative agent. ($0 outstanding)

B.

Receivables Purchase Agreement

 

1. Amended and Restated Receivables Purchase Agreement, dated as of November 4,
2010, among the Company, Ralcorp Receivables Corporation, a Subsidiary of the
Company (“RRC”), the commercial paper conduits party thereto, the committed
purchasers party thereto, the funding agents party thereto, and JPMorgan Chase
Bank, N.A., as agent, as amended, and Amended and Restated Receivables Sale
Agreement, dated as of November 4, 2010, among the Originators party thereto and
Ralcorp Receivables Corporation, as amended.

 

 

1 

All statements as to amounts outstanding are per the Acquired Company’s 10-Q for
its fiscal quarter ended June 30, 2012.

2 

If outstanding.

 

Sch. 2-1



--------------------------------------------------------------------------------

EXHIBIT A

Note

 

$[            ]    December     , 2012

ConAgra Foods, Inc., a Delaware corporation (“Company”), promises to pay to the
order of [NAME OF BANK] (“Bank”) on or before the Maturity Date (as defined in
the Agreement hereinafter referred to) for the account of its Applicable Lending
Installation the principal sum of [            ] and 00/100 Dollars
($[            ]) or the aggregate unpaid principal amount of all Loans made by
the Bank to the Company pursuant to Section 2.1 of the Agreement, whichever is
less, in immediately available funds at the office of the Administrative Agent
in Chicago, Illinois, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement.

The Bank shall, and is hereby authorized to, record on the Schedule of Loans and
Payments of Principal attached hereto, or to otherwise record in accordance with
customary practice, the date and amount of the Loan, the date and amount of each
principal payment and the date to which payment of this Note has been extended,
provided, however, that failure to do so shall not affect the Company’s
obligation to pay amounts due hereunder.

The Company expressly waives any presentment, demand, protest or notice in
connection with this Note now, or hereafter, required by applicable law.

This Note is one of the Notes issued pursuant to the provisions of the Term Loan
Agreement, dated as of December 21, 2012, among the Company, Bank of America,
N.A., individually and as Administrative Agent, Merrill Lynch, Pierce, Fenner &
Smith, Incorporated, as Arranger, and the Banks named therein, to which
Agreement, as it may be amended from time to time, reference is hereby made for
a statement of the terms and conditions under which this Note may be prepaid or
its maturity date extended or accelerated.

This Note shall be construed in accordance with and governed by the laws of the
State of New York.

 

CONAGRA FOODS, INC. By:     Name:   Title:  

 

A-1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of
Loan    Interest
Period/Rate    Amount of
Principal Paid
or Prepaid    Unpaid
Principal
Balance    Notation
Made By

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Sample Confirmation Letter

Date:            

(Administrative Agent’s name and address)

Attention:                                 

 

  Re: Term Loan Agreement dated as of December 21, 2012 with ConAgra Foods, Inc.
(the “Agreement”).

Ladies and Gentlemen:

Please accept this letter as confirmation of the conversation
                     had with your office today whereby we requested a Loan from
you under the Agreement on the following terms:

Principal Amount:

Rate Option:

Interest Rate Quoted:

Maturity (if Eurodollar Loan):

Effective Date of Loan:

We understand that the proceeds of such Loan were [deposited in our demand
deposit account no.                     ] [transferred to the following
account(s)]:

 

Bank

   Account Number

 

Very truly yours,

 

ConAgra Foods, Inc.

By:     [Authorized Officer]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Certificate Pursuant to Section 2.12 of the

ConAgra Foods, Inc.

Term Loan Agreement

dated as of December 21, 2012

To: ConAgra Foods, Inc.

Ladies and Gentlemen:

In connection with the above-referenced facility, we hereby certify that the
undersigned is a corporation (within the meaning of Section 7701(a)(3) of the
United States Internal Revenue Code of 1986) created or organized in or under
the laws of the United States or a state thereof, and having its principal
office located at                     , U.S.A.

 

By:     Title:    

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Opinion of Counsel

Attached

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Consent to Additional or Increasing Bank

ConAgra Foods, Inc.

One ConAgra Drive

Omaha, Nebraska 68102

Attention: Treasurer

Ladies and Gentlemen:

We desire to [participate as a “Bank”] [increase our Commitment as a Bank] in
that certain Term Loan Agreement dated as of December 21, 2012, (the
“Agreement”). To effectuate such participation, we agree as follows:

1. Definitions. All capitalized terms used in this letter shall have the
meanings set forth in the Agreement, except as otherwise defined herein.

[2. Effective Date. Subject to the conditions contained in this letter, by
execution and delivery to the Company of this letter,             (“New Bank”)
shall, effective             20    , (“Effective Date”), become a Bank pursuant
to the Agreement. New Bank acknowledges and agrees that it shall have all
rights, duties and obligations of a Bank as set forth in the Agreement as if New
Bank was a signatory to the Agreement as of the Effective Date.

3. Commitment and Notices. New Bank’s Commitment shall be $            and New
Bank’s address for purposes of its administrative questionnaire delivered in
connection with the Credit Agreement shall be as follows:

Fax Number:                                                   

Contact Person:                                              

Telephone Number:                                      ]

[2. Increased Commitment. Subject to the conditions contained in this letter, by
execution and delivery to the Company of this letter,             (“Increase
Bank”) shall, effective             have a Commitment of $            under the
Agreement.]

4[3]. Enforcement. [New Bank/Increase Bank] acknowledges that it has executed
and delivered this letter for the benefit of the Company, the Banks, and the
Administrative Agent and that the terms and provisions hereof shall inure to the
benefit of each such Person.

 

E-1



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the acceptance set forth
below.

 

Yours very truly, [NEW BANK] By:     Name:   Title:  

 

cc: Bank of America, N.A., as Administrative Agent, [ADDRESS]

     Attn: [            ]

AGREED AND ACCEPTED this             day of             , 20            

CONAGRA FOODS, INC.

By:     Name:   Title:  

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

Form of Assignment Agreement

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:                                                                

 

2. Assignee:                                                                

                                           [and

is an Affiliate/Approved Fund of [identify Bank]]1

 

3. Company:                   ConAgra Foods, Inc.

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

1 

Select as/if applicable.

 

F-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The $1,500,000,000 Term Loan Agreement dated as of
December 21, 2012 among ConAgra Foods, Inc., the Banks parties thereto, Bank of
America, N.A., as Administrative Agent, and the other agents parties thereto 6.
   Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans

for all Banks

  

Amount of

Commitment/Loans

Assigned

  

Percentage Assigned

of

Commitment/Loans2

$

   $    %

$

   $    %

$

   $    %

Effective Date:              , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE]
By:  

 

Name:   Title:  

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loan s of
all Banks thereunder.

 

F-2



--------------------------------------------------------------------------------

Consented to and Accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:     Name:   Title:   [Consented to:]3 CONAGRA FOODS, INC. By:     Name:  
Title:  

 

3 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

F-3



--------------------------------------------------------------------------------

Annex 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 4.4 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Non-U.S. Bank,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Annex 1-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

Annex 1-2